Exhibit 10.1

 
 
CREDIT AGREEMENT
 
by and among
 


 
FLYER ENTERPRISES, INC.
ANKER, INC.
TMA ENTERPRISES OF NOVI, INC.
AMC GRAND BLANC, INC.
AMC PETOSKEY, INC.
AMC TROY, INC.
AMC FLINT, INC.
AMC PORT HURON, INC.
AMC CHESTERFIELD, INC.
AMC MARQUETTE, INC.
MCA ENTERPRISES BRANDON, INC.
AMC NORTH PORT, INC.
AMC RIVERVIEW, INC.
BERKLEY BURGERS, INC.
TROY BURGERS, INC.
ANN ARBOR BURGERS, INC.
AMC TRAVERSE CITY, INC.
BRIGHTON BURGERS, INC.
CASCADE BURGERS REAL ESTATE, INC.
CASCADE BURGERS, INC.
EAST LANSING BURGERS, INC.
BEARCAT ENTERPRISES, INC.
SHELBY TOWNSHIP BURGERS, INC.
AMC DETROIT, INC.
BLOOMFIELD BURGERS, INC.
HOLLAND BURGERS, INC.
GRANDVILLE BURGERS, INC.
AMC SARASOTA, INC.
AMC FT. MYERS, INC.
AMC LARGO, INC.
AMC CALUMET CITY, INC.
AMC HOMEWOOD, INC.
AMC LANSING, INC.
AMC LINCOLN PARK, INC.
TMA ENTERPRISES OF FERNDALE, LLC
ANSLEY GROUP, L.L.C.
AMC WARREN, LLC
BUCKEYE GROUP, LLC
BUCKEYE GROUP II, LLC
AMC CROWN POINT, INC.
AMC HOBART, INC.
AMC SCHERERVILLE, INC.
AMC VALPARAISO, INC.
CHESTERFIELD TOWNSHIP BURGERS, INC.
DETROIT BURGERS, INC.
GRAND RAPIDS BURGERS, INC.
AMC SAULT STE. MARIE, INC.
AMC LAPEER, INC.
INDY/MICHIGAN ROAD INC.
AVON BURGERS, INC.
WESTFIELD BURGERS, INC.
AMC YBOR, INC.
AMC LAKELAND, INC.
 
 

and
 
RBS CITIZENS, NATIONAL ASSOCIATION
 
 

--------------------------------------------------------------------------------

 
September 25, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
SECTION 1.
Definitions.
1
     
SECTION 2.
$37,000,000 Term Loan Facility (the “Term Loan”).
1
2.1
Term Loan
1
2.2
Purpose of the Term Loan
1
2.3
Funding of the Term Loan
2
2.4
Payments
2
     
SECTION 3.
$10,000,000 Development Line of Credit Loan (“Development Line of Credit Loan”).
2
3.1
Development Line of Credit Loan
2
3.2
Purpose of the Development Line of Credit Loan
3
3.3
Funding of Advances under the Development Line of Credit Loan
3
3.4
Development Line of Credit Note
4
3.5
Repayment of Principal on the Development Line of Credit Loan
4
3.6
Commitment Fee
5
     
SECTION 4.
$1,000,000 Revolving Line of Credit Loan (“Revolving Line of Credit  Loan”)
5
4.1
Revolving Line of Credit Loan
5
4.2
Purpose of the Revolving Line of Credit Loan
5
4.3
Fundings of Advances Under the Revolving Line of Credit Loan
5
4.4
Revolving Line of Credit Note and Payments
6
4.5
Revolver Commitment Fee
6
     
SECTION 5.
Interest Rate Provisions.
6
5.1
Interest Rate Applicable to the Term Loan and the Revolving Line of Credit Loan.
6
5.2
Development Line of Credit Interest Rate
7
5.3
Hedging Contracts
8
5.4
Excessive Interest
8
5.5
Unavailability of LIBOR Rate
9
5.6
LIBOR Rate Lending Unlawful
9
     
SECTION 6.
Payments.
9
6.1
Method of Payment
9
6.2
Additional Costs
10
6.3
Voluntary Prepayments
12
6.4
LIBOR Breakage Fee
12
6.5
Application of Prepayments
13
6.6
Mandatory Prepayments
13
6.7
Up-Front Fee
13
     
SECTION 7.
Conditions Precedent to Effectiveness of Agreement.
13
7.1
Conditions Precedent to Line Advances and Revolver Advances
15
7.2
Requisition Procedures/Line Advances.
17

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.
Borrowers’ Representations and Warranties
18
8.1
Existence and Rights
18
8.2
Agreement and Notes Authorized
19
8.3
No Conflict
19
8.4
Litigation
20
8.5
Financial Condition
20
8.6
Title to Assets
20
8.7
Tax Status
20
8.8
Compliance with Law
20
8.9
Other Regulations
21
8.10
Security Interest
21
8.11
Collateral
21
8.12
Other Obligations
21
8.13
Insurance
21
8.14
ERISA
21
8.15
Environmental Matters
22
     
SECTION 9.
Borrowers’ Affirmative Covenants
22
9.1
Legal Existence, Franchisee Standing, Etc
22
9.2
Insurance
22
9.3
Use of Collateral; Taxes and Other Liabilities
23
9.4
Records and Reports
23
9.5
Inspection
24
9.6
Use of Loan Proceeds
25
9.7
Notice of Certain Events
25
9.8
Compliance with Laws
25
9.9
Compliance with Franchise Documents
25
9.10
Locations of Collateral
25
9.11
Further Assurances
26
9.12
Deposit Account
26
9.13
Annual Clean-up Requirement for Revolving Line of Credit Loan
26
     
SECTION 10.
Borrower’s Negative Covenants
26
10.1
Additional Indebtedness
26
10.2
Liens and Encumbrances
26
10.3
Merger or Consolidation
27
10.4
Change in Control
27
10.5
Debt Service Coverage Ratio
27
10.6
Lease Adjusted Leverage Ratio (tested on a quarterly basis)
27
10.7
Loans and Investments
28
10.8
Restaurant Closures
28
10.9
Distributions
28
10.10
Lien Amounts
28

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 11.
Security Interest
28
11.1
Creation of Security Interest
28
11.2
Rights in Collateral
28
     
SECTION 12.
Events of Default
28
12.1
Failure to Pay Obligations
29
12.2
Failure to Maintain Legal Existence, Franchisee Standing, Etc
29
12.3
Failure to Comply with Franchise Documents
29
12.4
Breach of Certain Covenants
29
12.5
Breach of Covenant
29
12.6
Breach of Representation or Warranty/Fraud
29
12.7
Default Under Other Agreements
29
12.8
Bankruptcy, Etc
30
12.9
Litigation; Judgments or Attachments
30
12.10
Termination of Franchise
30
12.11
Dissolution; Death
30
12.12
Material Adverse Change; Lien Priority; Governmental Action
30
12.13
Insurance or Condemnation Proceeds
31
     
SECTION 13.
Lender's Rights and Remedies
31
13.1
Pre- and Post-Default
31
13.2
Post-Default
31
     
SECTION 14.
Miscellaneous
31
14.1
Survival of Warranties
31
14.2
Expenses
31
14.3
Final Agreement; Amendments; Waivers
32
14.4
Severability
33
14.5
Applicable Law
33
14.6
Successors and Assigns; Assignability
33
14.7
Counterparts
33
14.8
Section Headings
34
14.9
Waivers
34
14.10
Authorization To Conduct Due Diligence With Third Parties
34
14.11
Agency
34
14.12
Notice
34
14.13
Indemnity
36
14.14
Jury Waiver
36
14.15
Lien and Setoff
37

 
Appendix I
40
Wiring Instructions
52
Endorsement of Insurance Policy
53
Exhibit 2.1
54
Exhibit 2.4
58
Exhibit 3.1
59
Exhibit 3.3
63
Exhibit 4.1
67

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 4.3
71
Exhibit 6.1
75
Exhibit 7.1(vi)
76
Exhibit 9.4
79
Definitions
80
Calculations
80
Maximum Lease Adjusted Leverage Ratio
81
Exhibit 10.1
82
Schedule A
83

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


THIS CREDIT AGREEMENT is entered into as of September 25, 2012 by and among
FLYER ENTERPRISES, INC., ANKER, INC., TMA ENTERPRISES OF NOVI, INC., AMC GRAND
BLANC, INC., AMC PETOSKEY, INC., AMC TROY, INC., AMC FLINT, INC., AMC PORT
HURON, INC., AMC CHESTERFIELD, INC., AMC MARQUETTE, INC., MCA ENTERPRISES
BRANDON, INC., AMC NORTH PORT, INC., AMC RIVERVIEW, INC., BERKLEY BURGERS, INC.,
TROY BURGERS, INC., ANN ARBOR BURGERS, INC., AMC TRAVERSE CITY, INC., BRIGHTON
BURGERS, INC., CASCADE BURGERS REAL ESTATE, INC., CASCADE BURGERS, INC., EAST
LANSING BURGERS, INC., BEARCAT ENTERPRISES, INC., SHELBY TOWNSHIP BURGERS, INC.,
AMC DETROIT, INC., BLOOMFIELD BURGERS, INC., HOLLAND BURGERS, INC., GRANDVILLE
BURGERS, INC., AMC LAKELAND, INC., AMC SARASOTA, INC., AMC FT. MYERS, INC., AMC
LARGO, INC., AMC CALUMET CITY, INC., AMC HOMEWOOD, INC., AMC LANSING, INC., AMC
LINCOLN PARK, INC., TMA ENTERPRISES OF FERNDALE, LLC, ANSLEY GROUP, L.L.C., AMC
WARREN, LLC, BUCKEYE GROUP, LLC, BUCKEYE GROUP II, LLC, AMC CROWN POINT, INC.,
AMC HOBART, INC., AMC SCHERERVILLE, INC., AMC VALPARAISO, INC., CHESTERFIELD
TOWNSHIP BURGERS, INC., DETROIT BURGERS, INC., GRAND RAPIDS BURGERS, INC., AMC
SAULT STE. MARIE, INC., AMC LAPEER, INC., INDY/MICHIGAN ROAD INC., AVON BURGERS,
INC., WESTFIELD BURGERS, INC., AMC YBOR, INC. having a mailing address at 27680
Franklin Road Southfield, MI 48034 (each, a “Borrower” and collectively, the
“Borrowers”), and RBS Citizens, National Association, with offices at 28 State
Street, Boston, Massachusetts 02109 (the "Lender").  In consideration of the
mutual covenants and agreements contained herein, the Borrowers and the Lender
agree as follows with regard to the loans described herein (together the
“Loans”):
 
SECTION 1.          Definitions.
 
The terms used in this Agreement are defined in Appendix I hereto.
 
SECTION 2.          $37,000,000 Term Loan Facility (the “Term Loan”).
 
2.1           Term Loan.  Subject to the terms and conditions of this Agreement
and any other conditions which the Lender may have specified in writing to the
Borrowers, the Lender agrees to make a loan to the Borrowers in the principal
amount of up to $37,000,000.00 (the “Term Loan”).  The Term Loan shall be
evidenced by a promissory note substantially in the form of Exhibit 2.1 attached
hereto (as the same may be amended or replaced, the “Term Note”).
 
2.2           Purpose of the Term Loan.  The proceeds of the Term Loan shall be
used to (i) refinance existing outstanding debt of the Borrowers with the Lender
(in the approximate amount of $15,200,000), (ii) refinance and term out the
outstanding balance of the existing development line of credit loan between the
Borrowers and the Lender (in the approximate amount of $3,300,000), (iii) fund
the acquisition by AMC Wings, Inc. of 100% of the membership interests in Ansley
Group, L.L.C., the owner of the Clinton Township Property (in the approximate
amount of $2,500,000), (iv) fund the acquisition by the Acquisition Entities
from the Krygier Entities of the assets of eight (8) Buffalo Wild Wings
Restaurants located at the Acquisition Locations pursuant to the terms of the
Krygier APA (in the approximate amount of $14,700,000), and (v) pay the fees,
costs and expenses associated with the acquisition of the assets listed in (iii)
and (iv) above and in connection with the closing of the Loans.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3           Funding of the Term Loan.  On the Funding Date, subject to the
terms and conditions of this Agreement, the proceeds of the Term Loan shall be
disbursed by the Lender (or its counsel) to (i) the Lender to refinance the
existing outstanding obligations of the Borrowers to the Lender under a term
loan and development line of credit; (ii) T. Michael Ansley and James D. Ansley
as the sellers of 100% of the membership interests in the Ansley Group, L.L.C.,
a Michigan limited liability company (being acquired by AMC Wings, Inc.), the
owner of the Clinton Township Property in accordance with the Membership
Purchase Agreement and in accordance with a settlement statement in form and
substance satisfactory to the Lender; and (iii) to the Krygier Entities in
connection with the purchase of the assets of 9 Buffalo Wild Wings Restaurants
in accordance with the terms of the Krygier APA, and in accordance with a
settlement statement satisfactory to the Lender.  Unless otherwise prohibited by
this Agreement, the Term Loan shall initially be classified as a LIBOR Rate
Loan.
 
2.4           Payments.  The Borrowers shall pay interest on the aggregate
unpaid principal amount of the Term Loan in accordance with the terms of this
Agreement and the Term Note.  Payments of principal shall be based upon an
84-month straight-line amortization schedule, provided that the final
installment shall be in the amount of all principal and interest outstanding
under the Term Loan, and that the final installment, if not earlier due
hereunder, shall be payable on the Term Loan Maturity Date.  Principal shall be
repaid in the amounts and at the times set forth in Term Loan repayment schedule
set forth in Exhibit 2.4 attached hereto.
 
SECTION 3.          $10,000,000 Development Line of Credit Loan (“Development
Line of Credit Loan”).
 
3.1           Development Line of Credit Loan.  Lender agrees, on the terms and
conditions hereinafter set forth, to make advances (“Line Advances”) to the
Borrowers from time to time during the period from the date hereof to and
including September 25, 2014 (the “Development Line Termination Date”) in an
aggregate amount not to exceed at any time outstanding $10,000,000.00 (the
“Development Line of Credit Loan”).  Each Line Advance under this Section 3.1
shall be in an amount of not less than $10,000.00.  Borrowers may not borrow,
repay and reborrow under this Section 3.1.  No Line Advance will be made at any
time after the Development Line Termination Date, or at any time that an Event
of Default has occurred and is continuing hereunder, or an event has occurred
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default. The Development Line of Credit Loan shall be
evidenced by a promissory note substantially in the form of Exhibit 3.1 attached
hereto (as the same may be amended or replaced, the “Development Line of Credit
Note”).
 
 
2

--------------------------------------------------------------------------------

 
 
3.2           Purpose of the Development Line of Credit Loan.  Subject to the
terms and conditions contained herein, the proceeds of the Development Line of
Credit Loan shall be used to (i) finance up to 80% of the cost of leasehold
improvements and equipment associated with the development of new Buffalo Wild
Wings Restaurants (each a “BWW Development Advance”), (ii) finance up to 70% of
the cost of leasehold improvements and equipment associated with new Bagger
Dave’s Legendary Burger Tavern Restaurants (each a “BD Development Advance”)
(provided however that under no circumstances shall the aggregate amount of all
BD Development Advances exceed 50% of the entire amounts available under the
Development Line of Credit Loan (or $5,000,000)), (iii) finance up to 80% of the
lesser of (a) the appraised value of (as determined by the Lender), or (b) the
actual cost or the acquisition of, fee real estate acquired by the Borrowers or
an Affiliate of the Borrowers approved by the Lender on which the Borrowers or
Affiliate of the Borrowers will operate a Buffalo Wild Wings Restaurant or a
Bagger Dave’s Legendary Burger Tavern Restaurant (each a “Real Estate Advance”),
(iv) pay the fees, costs and expenses associated with the transactions listed in
(i), (ii), and (iii) above and in connection with the closing of the Loans.  All
Line Advances shall be conditioned on the satisfaction of the Incurrence Test
defined in Section 7.1 (viii) herein.
 
3.3           Funding of Advances under the Development Line of Credit
Loan.  Subject to the terms and conditions contained herein, any Borrower may,
from time to time, irrevocably request a Line Advance by delivering to the
Lender a borrowing request substantially in the form of Exhibit 3.3 on or before
10:00 a.m., Boston time, on a Business Day.  Each Line Advance shall initially
be treated as a LIBOR Advantage Loan. Subject to the satisfaction of all of the
conditions contained in this Agreement to the making a Line Advance, and
provided the borrowing request is delivered on not less than two nor more than
five Business Days notice, the Lender will make a Line Advance as a LIBOR
Advantage Loan which will be made in a minimum amount of $10,000.00 and in
integral multiples of $10,000.00, provided that after giving effect to such Line
Advance the aggregate amount of all Line Advances shall not exceed
$10,000,000.00, and provided further that the aggregate of all BD Development
Advances shall not at any time exceed $5,000,000.  On the terms and subject to
the conditions of this Agreement, the proceeds of each Line Advance shall either
be paid to a third party for rebuilding, remodeling and related costs approved
by the Lender or be made available to the Borrowers by deposit to the Account of
the Borrowers as shall have been specified in the borrowing request no later
than 11:00 a.m. Boston time on the second Business Day following receipt of a
proper request.  Conditions to making Line Advances are contained in Sections
7.1 and 7.2 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
3.4           Development Line of Credit Note.  Until converted to a Term Out
Note (as defined in Section 3.5), the Borrowers shall pay interest on the
aggregate unpaid principal amount of all Line Advances made by Lender in
accordance with the terms of this Agreement and with the Development Line of
Credit Note evidencing the indebtedness resulting from such Line Advances.
 
3.5           Repayment of Principal on the Development Line of Credit Loan.  On
the date which is the earlier of (i) the Development Line Termination Date, or
(ii) the date on which the Development Line of Credit Loan has been fully
advanced (the “Conversion Date”), the Borrowers will execute three new
promissory notes in favor of the Lender, in form and substance satisfactory to
the Lender, representing the aggregate unpaid principal balance of all Line
Advances made under the Development Line of Credit Loan as of such date: (i) a
term note in an original principal amount equal to the aggregate unpaid
principal balances of all Line Advances used to finance or refinance (or is
otherwise based on) equipment costs or improvements on sites leased by any
Borrower (or New Affiliate) with respect to Space Leases, which shall be payable
as to principal based on an eighty-four (84) month amortization schedule, (ii) a
term note in an original principal amount equal to the aggregate unpaid
principal balance of all Line Advances used to finance or refinance (or is
otherwise based on) equipment costs or improvements on sites leased by any
Borrower (or New Affiliate) with respect to Ground Leases, which shall be
payable as to principal based on a one hundred and forty-four (144) month
amortization schedule, and, (iii) a term note in an original principal amount
equal to the aggregate unpaid principal balances of all Line Advances used to
finance (or is otherwise based on) the acquisition and development costs of fee
simple real estate by any of the Borrowers (or New Affiliate), which shall be
payable as to principal based on a one hundred and eighty (180) month
amortization schedule.  Together these notes shall be known as the “Term Out
Notes”.  Each of the Term Out Notes shall mature contemporaneously on the Term
Loan Maturity Date.  All unpaid balances and accrued interest outstanding on the
Term Loan Maturity Date shall be due and payable on the Term Loan Maturity
Date.  Unless otherwise prohibited by this Agreement, each of the Term Out Notes
shall initially be classified as a LIBOR Rate Loan.  The Term Out Notes will not
be issued if on the Conversion Date, there exists an Event of Default, or an
event has occurred which, with the passage of time or the giving of notice, or
both, would constitute an Event of Default, in which case the aggregate unpaid
principal balance of all Line Advances made under the Development Line of Credit
Loan and all accrued interest thereon shall be due and payable on the
Development Line Termination Date (unless earlier accelerated).
 
 
4

--------------------------------------------------------------------------------

 
 
3.6           Commitment Fee. Accruing from the date hereof until the
Development Line Termination Date, Borrowers agree to pay to the Lender, as
consideration for the Lender’s commitment to make Line Advances hereunder, a
nonrefundable commitment fee (the "Commitment Fee") equal to 0.25% per annum
(computed on the basis of a year of 360 days and actual days elapsed) on the
average daily difference between the amount of: (a) $10,000,000.00, and (b) all
Line Advances outstanding for the quarterly period then ended. All Commitment
Fees shall be payable quarterly in arrears on the first day of each October,
January, April, and July after the date hereof and on the Development Line
Termination Date or upon acceleration of the Development Line of Credit Note, if
earlier.  The Commitment Fee shall be prorated for the period from the Closing
Date to October 1, 2012.
 
SECTION 4.          $1,000,000 Revolving Line of Credit Loan (“Revolving Line of
Credit  Loan”)
 
4.1           Revolving Line of Credit Loan.  Lender agrees on the terms and
conditions hereinafter set forth, to made advances (“Revolver Advances”) to the
Borrowers from time to time during the period from the date hereof to and
including September 25, 2014 (the “Revolving Line Termination Date”) provided
that after giving effect to such Revolver Advances the aggregate amount of
Revolver Advances shall not exceed $1,000,000.00.  Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrowers
may borrow, repay and reborrow pursuant to this Section 4.1.  Each Revolver
Advance under this Section 4.1 shall be in an amount of not less than
$10,000.00.  No Revolver Advance will be made at any time after the Revolving
Line Termination Date, or at any time that an Event of Default has occurred and
is continuing hereunder, or an event has occurred which, with the passage of
time or the giving of notice, or both, would constitute an Event of
Default.  The Revolving Line of Credit Loan shall be evidenced by a promissory
note substantially in the form of Exhibit 4.1 attached hereto (as the same may
be amended or replaced, the “Revolving Line of Credit Note”).
 
4.2           Purpose of the Revolving Line of Credit Loan.  Subject to the
terms and conditions contained herein, the proceeds of the Revolving Line of
Credit Loan shall be used for working capital and general corporate purposes of
the Borrowers.
 
4.3           Fundings of Advances Under the Revolving Line of Credit
Loan.  Subject to the terms and conditions contained herein, any Borrower may,
from time to time, irrevocably request a Revolver Advance by delivering to the
Lender a borrowing request substantially in the form of Exhibit 4.3 on or before
10:00 a.m., Boston time, on a Business Day.  Unless otherwise prohibited by this
Agreement, each Revolver Advance shall initially be classified as a LIBOR Rate
Loan.  Subject to the satisfaction of all of the conditions contained in this
Agreement to the making a Revolver Advance, and provided the borrowing request
is delivered on not less than two nor more than five Business Days notice, the
Lender will make a Revolver Advance as a LIBOR Rate Loan which will be made in a
minimum amount of $10,000.00 and in integral multiples of $10,000.00, provided
that after giving effect to such Revolver Advance the aggregate amount of all
Revolver Advances shall not exceed $1,000,000.00.  On the terms and subject to
the conditions of this Agreement, the proceeds of each Revolver Advance shall be
made available to the Borrowers by deposit to the Account of the Borrowers as
shall have been specified in the borrowing request no later than 11:00 a.m.
Boston time on the second Business Day following receipt of a proper
request.  Conditions to making Revolver Advances are contained in Sections 7.1
and 7.2 hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4           Revolving Line of Credit Note and Payments
 
.  The Borrowers shall pay interest on the aggregate unpaid principal amount of
all Revolver Advances made by the Lender in accordance with the terms of this
Agreement and the Revolving Line of Credit Note evidencing the indebtedness
resulting from such Revolver Advances.  The outstanding principal amount of all
Revolver Advances and all accrued interest shall be due and payable in full on
the Revolving Line Termination Date.
 
4.5           Revolver Commitment Fee.  Accruing from the date hereof until the
Revolving Line Termination Date, Borrowers agree to pay to the Lender, as
consideration for the Lender’s commitment to make Revolver Advances hereunder, a
nonrefundable commitment fee (the “Revolver Commitment Fee”) equal to 0.25% per
annum (computed on the basis of a year of 360 days and actual days elapsed) on
the average daily difference between the amount of: (a) $1,000,000, and (b) all
Revolver Advances outstanding for the quarterly period then ended.  All Revolver
Commitment Fees shall be payable quarterly in arrears on the first day of each
October, January, April, and July after the date hereof and on the Revolving
Line Termination Date or upon acceleration of the Revolving Line of Credit Note,
if earlier.  The Revolver Commitment Fee shall be prorated for the period from
the Closing Date to October 1, 2012.
 
SECTION 5.          Interest Rate Provisions.
 
5.1           Interest Rate Applicable to the Term Loan and the Revolving Line
of Credit Loan.
 
(a)           Interest Rate Applicable to Term Loan, the Term Out Notes and the
Revolving Line of Credit Loan (together, the “Term/Revolver Loans”).  Interest
on the outstanding principal amount of each of the Term/Revolver Loans, when
classified as a: (i) LIBOR Rate Loan, shall accrue during each LIBOR Interest
Period at a rate per annum equal to the sum of the Adjusted LIBOR Rate for such
LIBOR Interest Period plus the LIBOR Rate Margin and shall be due and payable on
each Interest Payment Date and on the applicable Term Loan Maturity Date and
Revolving Line Termination Date; and (ii) Prime Rate Loan, shall accrue at a
rate per annum equal to the sum of the Prime Rate plus the Prime Rate Margin,
and shall be due and payable on each Interest Payment Date and on the applicable
Term Loan Maturity Date and Revolving Line Termination Date.  Interest shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Automatic Rollover of LIBOR Rate Loan.  Upon the expiration of a
LIBOR Interest Period with respect to any Term Loan or Revolving Line of Credit
Loan, each shall automatically be continued as a LIBOR Rate Loan at the then
applicable Adjusted LIBOR Rate and in an amount equal to the principal amount of
the expiring LIBOR Rate Loan less any Principal Repayment Amount made by the
Borrowers; provided, however, that no portion of the outstanding principal
amount of a LIBOR Rate Loan may be continued as a LIBOR Rate Loan when any Event
of Default has occurred and is continuing.  If any Event of Default has occurred
and is continuing (if the Lender does not otherwise elect to exercise any right
to accelerate such Term/Revolver Loan hereunder), such Loan shall automatically
be continued as a Prime Rate Loan on the first day of the next Interest Period.
 
(c)           The Prime Rate shall only be used in connection with the
Term/Revolver Loans if an Event of Default has occurred and is continuing or if
the LIBOR Rate is unavailable or unlawful pursuant to provisions of Section 5.5
and 5.6 hereof.
 
5.2           Development Line of Credit Interest Rate.  The outstanding
principal amount of the Development Line of Credit Loan (until converted to a
Term Out Note) through the Development Line Termination Date shall accrue
interest at the LIBOR Advantage Rate plus the applicable LA Margin.  For each of
the Term Out Notes, from the respective Conversion Date until paid in full, the
outstanding principal balance of each Term Out Note shall be treated as a LIBOR
Rate Loan and shall accrue interest at the Adjusted LIBOR Rate plus the
applicable LIBOR Rate Margin.  The outstanding balance of the Development Line
of Credit Loan (except to the extent converted to a Term Out Note) shall be
payable as to interest only from the date of this Agreement until the Line
Termination Date, unless accelerated sooner pursuant to the terms of this
Agreement.
 
The outstanding principal amount of the Development Line of Credit Loan (until
converted to a Term Out Note), when classified as a:
 
(i)           LIBOR Advantage Loan, shall bear interest during the LA Interest
Period at a rate per annum equal to the sum of the LIBOR Advantage Rate for such
LA Interest Period plus the LA Margin, and be due and payable on each LA
Interest Payment Date and on the Development Line Termination Date, with
interest calculated for the actual number of days elapsed on the basis of a
360-day year, including the first date of the applicable period to, but not
including, the date of repayment; and
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           LIBOR Rate Loan, shall bear interest during each LIBOR Interest
Period at a rate per annum equal to the sum of the Adjusted LIBOR Rate for such
LIBOR Interest Period plus the LIBOR Rate Margin, and be due and payable on each
LIBOR Interest Payment Date and on the applicable Development Line Termination
Date, with interest calculated for the actual number of days elapsed on the
basis of a 360-day year, including the first date of the applicable period to,
but not including, the date of repayment; and
 
(iii)           Upon the expiration of a LIBOR Interest Period with respect to
any LIBOR Rate Loan, each shall automatically be continued as a LIBOR Rate Loan
at the then applicable Adjusted LIBOR Rate and in an amount equal to the
principal amount of the expiring LIBOR Rate Loan less any Principal Repayment
Amount made by Borrowers; provided, however, that no portion of the outstanding
principal amount of a LIBOR Rate Loan may be continued as a LIBOR Rate Loan when
any Event of Default has occurred and is continuing.  If any Event of Default
has occurred and is continuing (if the Lender does not otherwise elect to
exercise any right to accelerate the Development Line of Credit Loan hereunder),
such Loan shall automatically be continued as a Prime Rate Loan on the first day
of the next Interest Period; and
 
(iv)           Prime Rate Loan, shall bear interest at a rate per annum equal to
the sum of the Prime Rate plus the Prime Rate Margin, and be due and payable on
each Interest Payment Date and on the applicable Development Line Termination
Date, with interest calculated for the actual number of days elapsed on the
basis of a 360-day year, including the first date of the applicable period to,
but not including, the date of repayment; and
 
(v)           The Prime Rate shall only be used in connection with the
Development Line of Credit Loan if an Event of Default has occurred and is
continuing or if the LIBOR Rate is unavailable or unlawful pursuant to
provisions of Section 5.5 and 5.6 hereof.
 
5.3           Hedging Contracts.  Within one (1) month of the date hereof, the
Borrowers shall enter into Hedging Contracts in form and substance satisfactory
to Lender with respect to at least one half of the aggregate maximum principal
amount of proceeds advanced and available to be advanced to the Borrowers under
the Term Loan.
 
5.4           Excessive Interest.  Notwithstanding anything to the contrary
contained herein or in any of the Notes, or any other agreement between any
Borrowers and the Lender, if, at any time, the rate of interest, together with
all amounts which constitute interest and which are reserved, charged or taken
by the Lender as compensation for fees, services or expenses incidental to the
making, negotiating or collection of the Loans evidenced hereby, shall be deemed
by any competent court of law, governmental agency or tribunal to exceed the
maximum rate of interest permitted to be charged by the Lender to the Borrowers
under applicable law, or shall subject the Lender to penalty or give rise to
avoidance of amounts due under any Note, then, during such time as such rate of
interest would be deemed excessive, that portion of each sum paid attributable
to that portion of such interest rate that exceeds the maximum rate of interest
so permitted shall be deemed a voluntary prepayment of principal without charge
to the Borrowers.  As used herein, the term "applicable law" shall mean the law
in effect as of the date of this Agreement, provided however that in the event
there is a change in the applicable law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.
 
 
8

--------------------------------------------------------------------------------

 
 
5.5           Unavailability of LIBOR Rate.  In the event that Borrowers shall
have requested a LIBOR Rate Loan pursuant to the terms of this Agreement and
Lender, in its sole discretion, shall have determined that U.S. dollar deposits
in the relevant amount and for the relevant LIBOR Interest Period are not
available to the Lender in the London interbank market; or by reason of
circumstances affecting the Lender in the London interbank market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate applicable to the
relevant LIBOR Interest Period; or the LIBOR Rate no longer adequately and
fairly reflects the Lender’s cost of funding loans; upon notice from the Lender
to the Borrowers, the obligations of the Lender to make such LIBOR Rate Loan or
to make or continue any loans as, or to convert any loans into, LIBOR Rate Loans
of such duration shall forthwith be suspended until the Lender shall notify the
Borrowers that the circumstances causing such suspension no longer exist.
 
5.6           LIBOR Rate Lending Unlawful.  If the Lender shall determine (which
determination shall, upon notice thereof to the Borrowers be conclusive and
binding on the Borrowers) that the introduction of or any change in or in the
interpretation of any law, rule, regulation or guideline, (whether or not having
the force of law) makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for the Lender to make, continue or
maintain any LIBOR Rate Loan as, or to convert any Loan into, a LIBOR Rate Loan
of a certain duration, the obligations of the Lender to make, continue, maintain
or convert into any such LIBOR Rate Loans shall, upon such determination,
forthwith be suspended until the Lender shall notify the Borrowers that the
circumstances causing such suspension no longer exist, and all LIBOR Rate Loans
of such type shall automatically convert into Prime Rate Loans at the end of the
then current LIBOR Interest Periods with respect thereto or sooner, if required
by such law or assertion.
 
SECTION 6.          Payments.
 
6.1           Method of Payment.  Unless otherwise directed by the Lender,
except as set forth below, all payments due under each Note and all payments of
any other amounts due hereunder shall be made by debits by the Lender, or an
agent of the Lender designated pursuant to Section 14.11 and acting on behalf of
the Lender, through the Automated Clearing House system to an operating account
maintained by the Lender in the name of the Borrowers which the Borrowers have
designated in writing (the “Account”).  The Borrowers agree that the Account
will have sufficient funds to cover such charges and that any disputes over the
sufficiency of such funds will be resolved strictly between the Borrowers and
the depository institution maintaining such Account.  Unless otherwise directed
by the Lender, the final installment due under any Note shall be due and payable
by the Borrowers in immediately available funds and shall not be made by debit
through the Automated Clearing House System.  On the date hereof, the Borrowers
shall execute and deliver to the Lender an Automated Clearing House (“ACH”)
Authorization form in the form attached hereto as Exhibit 6.1 printed on the
Borrowers’ letterhead.
 
 
9

--------------------------------------------------------------------------------

 
 
6.2           Additional Costs.
 
(a)           Increased Costs.  If, on or after the date hereof, the adoption of
any applicable law, rule or regulation or guideline (whether or not having the
force of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:
 
(i)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System of
the United States) against assets of, deposits with or for the account of, or
credit extended by, the Lender or shall impose on the Lender or on the London
interbank market any other condition affecting the Loans or its obligation to
make any Loan; or
 
(ii)           shall impose on Lender any other condition affecting the Loans or
its obligation to make any  Loan,
 
and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Loans, or to reduce the amount of any sum received or
receivable by the Lender under this Agreement with respect thereto, by an amount
reasonably deemed by the Lender to be material, then, within 30 days after
demand by the Lender, the Borrowers shall pay to the Lender such additional
amount or amounts as will compensate the Lender for such increased cost or
reduction.
 
(b)           Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by the Lender, or person controlling the Lender, and
the Lender determines (in its sole and absolute discretion) that the rate of
return on its or such controlling person’s capital as a consequence of its
commitments or the Loans made by the Lender is reduced to a level below that
which the Lender or such controlling person could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by the Lender to the Borrowers, the Borrowers shall immediately pay
directly to the Lender additional amounts sufficient to compensate the Lender or
such controlling person for such reduction in rate of return.  A statement of
the Lender as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrowers.  In determining such amount, the Lender
may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Liquidity and Credit Enhancement.  If, under the terms of any
agreement pursuant to which the Lender obtains liquidity commitments or credit
enhancement relating to any Loan made hereunder, the Lender is required to
compensate any such provider of liquidity or credit enhancement in respect of
taxes, insurance, reserves, costs, expenses or capital requirements under
circumstances similar to those described in this Section 6.2, then within thirty
(30) days of presentation by the Lender of a statement in the relevant amount
and setting forth the calculation of such amount, which statement shall be
deemed true and correct absent manifest error, the Borrowers shall pay to the
Lender such additional amount or amounts as may be necessary to pay such
provider of liquidity or credit enhancement the amounts so due, or otherwise
reimburse the Lender for any such amounts so paid by the Lender.
 
(d)           Taxes.  All payments by any Borrower of principal of, and interest
on, the Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by the Lender’s net income or
receipts (such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by Borrowers hereunder is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrowers will:
 
(i)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;
 
(ii)           promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
authority; and
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)           pay to the Lender such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Lender will
equal the full amount the Lender would have received had no such withholding or
deduction been required.
 
Moreover, if any Taxes are directly asserted against the Lender with respect to
any payment received by the Lender hereunder, the Lender may pay such Taxes and
the Borrowers will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Lender after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount the Lender would have received had not
such Taxes been asserted.
 
If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrowers shall indemnify the Lender for any
incremental Taxes, interest or penalties that may become payable by the Lender
as a result of any such failure
 
6.3           Voluntary Prepayments.  (a) LIBOR Rate Loans may be prepaid upon
the terms and conditions set forth herein.  For LIBOR Rate Loans in connection
with which Borrowers have or may incur Hedging Obligations, additional
obligations may be associated with prepayment, in accordance with the terms and
conditions of the applicable Hedging Contracts.   The Borrowers shall give the
Lender, no later than 10:00 a.m., Boston time, at least four (4) Business Days
notice of any proposed prepayment of any LIBOR Rate Loan, specifying the
proposed date of payment of such LIBOR Rate Loan, and the principal amount to be
paid.  Each partial prepayment of the principal amount of a LIBOR Rate Loan
shall be in an integral multiple of $250,000.00 and accompanied by the payment
of all charges outstanding on such LIBOR Rate Loan (including the LIBOR Breakage
Fee) and of all accrued interest on the principal repaid to the date of payment.
 
(b)          Borrowers may prepay any Prime Rate Loan or LIBOR Advantage Loan,
on notice to the Lender delivered not less than five (5) Business Days in
advance of any such prepayment, in whole or in part, plus the sum of  all
interest accrued thereon.
 
6.4           LIBOR Breakage Fee.  Upon: (i) any default by Borrowers in making
any borrowing of, conversion into or continuation of any LIBOR Rate Loan
following Borrowers’ delivery of a borrowing request or continuation/conversion
notice hereunder or (ii) any prepayment of a LIBOR Rate Loan on any day that is
not the last day of the relevant LIBOR Interest Period (regardless of the source
of such prepayment and whether voluntary, by acceleration or otherwise), the
Borrowers shall pay an amount (“LIBOR Breakage Fee”), as calculated by the
Lender, equal to the amount of any losses, expenses and liabilities (including
without limitation any loss of margin and anticipated profits) that Lender may
sustain as a result of such default or payment.  Borrowers understand, agree and
acknowledge that: (i) the Lender does not have any obligation to purchase, sell
and/or match funds in connection with the use of the LIBOR Rate as a basis for
calculating the rate of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may
be used merely as a reference in determining such rate, and (iii) the Borrowers
have accepted the LIBOR Rate as a reasonable and fair basis for calculating the
LIBOR Breakage Fee and other funding losses incurred by the Lender.  Borrowers
further agree to pay the LIBOR Breakage Fee and other funding losses, if any,
whether or not the Lender elects to purchase, sell and/or match funds.
 
 
12

--------------------------------------------------------------------------------

 
 
6.5           Application of Prepayments.  All partial prepayments shall be
applied to the installments of principal due under the Notes in the inverse
order of their maturity.
 
6.6           Mandatory Prepayments.  The Borrowers shall prepay the Loans in an
amount equal to 100% of all net cash proceeds (a) from sales of property and
assets of any of the Borrowers or their or its subsidiaries or Affiliates
(excluding sales of inventory in the ordinary course of business), (b) from
equity issued by any of the Borrowers or their or its subsidiaries or
Affiliates, (c) of extraordinary receipts of any of the Borrowers or their or
its subsidiaries or Affiliates, and (d) from the issuance or incurrence after
the Closing Date of additional debt of any of the Borrowers, which shall be
applied in the following manner (a) if made prior to the Development Line
Termination Date, first, to the principal repayment installments of the Term
Loan on a pro rata basis, and, second, to the Development Line of Credit Loan on
a pro rata basis, and (b) if made on and after the Development Line Termination
Date, first, ratably to the principal repayment installments of the Term Loan
and the Term Out Notes, on a pro rata basis.
 
6.7           Up-Front Fee.  Borrowers agree to pay to the Lender, as
consideration for the Lender’s commitment to make Loans, a nonrefundable
commitment fee (the “Up-Front Fee”) equal to $86,500.00 payable on the Closing
Date.
 
SECTION 7.          Conditions Precedent to Effectiveness of Agreement.
 
The effectiveness of this Agreement shall be subject to the condition precedent
that the Lender shall have received, in form and substance satisfactory to the
Lender and its counsel, each of the following:
 
(a)          executed originals of this Agreement and the Notes;
 
(b)          executed originals of the Guaranties, the Security Agreements, the
[Hedging Contracts], the IP Security Agreements, the Mortgage Documents and any
other agreement and documents required by Lender;
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           certificates executed by such person(s) or entity(ies) as the
Lender may require, in the form presented to the Borrowers by the Lender;
 
(d)           evidence that the Collateral is free and clear of all encumbrances
and rights of others (except as otherwise permitted herein) and that the
security interests and liens in favor of the Lender are valid, enforceable,
properly perfected in a manner acceptable to the Lender and prior to all others’
rights and interests, other than those expressly consented to in writing by the
Lender;
 
(e)           (i) a copy of each Borrower’s formation documents (e.g. Articles
of Organization, Certificate of Formation) certified by the Secretary of State
of such entity’s jurisdiction of organization of reasonably recent date, if
requested by the Lender, and (ii) a certificate of good standing for each from
its state of formation and from any other state in which any such entity is
required to qualify to conduct its business, if requested by the Lender;
 
(f)           a Secretary/Manager’s certificate with respect to each Borrower
and each Entity Guarantor with respect to its form of organization, all
corporate or other appropriate action taken by each of the Borrowers and Entity
Guarantors authorizing the execution and delivery of this Agreement, the Notes,
the Hedging Contracts (to be executed within one month of the date hereof), the
Collateral Documents, all other documents executed and delivered in connection
with the Loans,  and the transactions contemplated hereby and thereby,
confirming the authority and providing specimen signatures of the
representatives of the executing such documents;
 
(g)           a certificate of insurance endorsement reflecting a lender’s loss
payable endorsement in favor of the Lender or naming the Lender as an additional
insured executed by the Borrowers’ insurer of the Collateral, or its agent, and
indicating compliance with the insurance requirements set forth in Section 9.2
of this Agreement;
 
(h)           a certificate for each Borrower dated the date of this Agreement
signed by an appropriate representative of such entity (i) certifying that the
Buffalo Wild Wings Documents and Bagger Dave’s Documents (as appropriate) are in
full force and effect, (ii) certifying that the Borrower is a Buffalo Wild Wings
franchisee or Bagger Dave’s franchisee (as appropriate) in good standing; (iii)
identifying all locations of the Collateral, and (iv) certifying that no
material default has occurred and is continuing under the Franchise Documents,
all as of the date of this Agreement;
 
(i)           evidence that any existing Indebtedness required by the Lender to
be repaid in full has been, or will be, repaid and any related credit facility
terminated or cancelled, as the case may be, on or before the date of the
initial Loans made pursuant to this Agreement;
 
 
14

--------------------------------------------------------------------------------

 
 
(j)           a signed copy of an opinion of counsel for the Borrowers and
Entity Guarantors reasonably satisfactory to Lender;
 
(k)           A certification from an officer of the Borrowers as to the
financial condition and solvency of  (i) each entity constituting the Borrowers,
and (ii) all entities constituting the Borrowers and their subsidiaries, taken
as a whole (in each case, after giving effect to the transactions contemplated
hereby and the incurrence of indebtedness related thereto);
 
(l)           title insurance policies and endorsements covering the Fee
Mortgages, in form and substance satisfactory to the Lender;
 
(m)           a signed copy of the Development Agreement from Buffalo Wild Wings
in form and substance satisfactory to the Lender;
 
(n)           a Proforma Compliance Certificate dated as of the Closing Date
demonstrating compliance with all of the financial covenants contained herein;
 
(o)           payoff letters related to the Borrowers’ outstanding indebtedness
thereto in form and substance satisfactory to Lender;
 
(p)           Landlord Estoppel and Consent Agreements or
Acknowledgement/Consent of Landlord Estoppel and Consent Agreements (as
applicable) for each of the Leased Properties; and
 
(q)           such other documents as Lender may reasonably request in order to
effect fully the purposes and intent of the parties to this Agreement.
 
7.1           Conditions Precedent to Line Advances and Revolver
Advances.  Lender’s obligation to make the any Line Advance or Revolver Advance
is subject to the conditions precedent that (a) Lender shall have received on or
before the date of each Line Advance or Revolver Advance (as applicable), in
form and substance reasonably satisfactory to Lender and its special counsel,
Partridge Snow & Hahn LLP, the following documents, and (b) the following
conditions have been satisfied to the reasonable satisfaction of the Lender:
 
(i)           With respect to each Line Advance, a written plan describing the
property to be acquired or the improvements to be funded, a detailed itemized
budget listing each discipline by line items detailing all costs of construction
and equipping such project for its intended use, all plans and specifications
for the project, and evidence of the capital contributions made or to be made by
the Borrowers to fund such acquisition or improvement.  Under no circumstances
shall the Lender be obligated to make any Line Advances in excess of the
percentages of costs specified in Section 3.2 hereof;
 
 
15

--------------------------------------------------------------------------------

 
 
(ii)           The representations and warranties contained in Section 8 are
correct on and as of the date of such Line Advance or Revolver Advance (as
applicable) as though made on and as of such date;
 
(iii)           No event has occurred and is continuing under this Agreement,
which constitutes an Event of Default or would constitute an Event of Default
but for the requirement that notice be given or time elapse or both;
 
(iv)           There shall be no liens filed against the Collateral other than
those approved by the Lender in writing as of the date of this Agreement or any
date thereafter;
 
(v)           No Line Advance or Revolver Advance shall be made after the second
anniversary of the date hereof.
 
(vi)           With respect to any Line Advance involving a restaurant or fee
property to be operated or owned by a New Affiliate (which is not at the time of
this Agreement a Borrower hereunder), the execution by such new entity of a
joinder agreement in the form attached hereto as Exhibit 7.1(vi) (a “Joinder
Agreement”) pursuant to which the New Affiliate will become obligated for all
obligations of the Borrowers to the Lenders;
 
(vii)          With respect to any Line Advance, the execution by the New
Affiliate of such documents as the Lender shall require, including without
limitation, an all asset security agreement covering all assets of the New
Affiliate, and if applicable, a fee mortgage or leasehold mortgage, and such
other documents related thereto as shall be required by Lender;
 
(viii)          With respect to any Line Advance, the maximum Lease Adjusted
Leverage Ratio as of the date of such Line Advance, after giving effect to the
Line Advance to be made, shall be .50x less than the ratio that the Borrowers
are required to be in compliance with pursuant to Section 10.6 hereof (this
condition shall be referred to as the “Incurrence Test”);
 
(ix)           As to any Line Advance to be used to acquire real estate, a
satisfactory environmental assessment, a lender’s title insurance policy in form
and substance satisfactory to the Lender, and a satisfactory appraisal prepared
by a Lender-approved appraiser directed to the Lender;
 
(x)           With respect to any Line Advance Lender shall have received from
qualified attorneys, engineers, and surveyors such opinions, certificates,
surveys as the Lender may reasonably require in connection with the development
of a project;
 
(xi)           With respect to any Line Advance all construction contracts, all
design, engineering and consulting contracts, and all major construction
subcontracts of the performance of work in connection with the project; and the
Borrowers, with the written consent of each other party thereto, shall have
assigned to the Lender such of those contracts as the Lender from time to time
requests by the instrument in form and content required by Lender and providing
that the Lender shall have the right in the event of the Lender’s exercise of
its rights to complete any such project to use the services rendered after the
Lender elects to complete such project;
 
 
16

--------------------------------------------------------------------------------

 
 
(xii)           With respect to any Line Advance Lender shall have been granted
a valid first priority mortgage or leasehold mortgage (as the case may be)
covering the property on which the project is located, in form and substance
satisfactory to the Lender; and
 
(xiii)           A certificate substantially in the form attached hereto as
Exhibit 3.3 or 4.3 (as applicable), signed by a duly authorized officer of the
Borrowers dated the date of such Advance, stating that:
 
(a)           the conditions set forth in this Section 7.1 have been satisfied
as of the date of such Advance,
 
(b)           all documents required by this Section 7.1 have been delivered to
the Lender as of the date of such Advance, and
 
(c)           no event has occurred and is continuing, or would result from such
Advance, which constitutes an Event of Default or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.
 
7.2           Requisition Procedures/Line Advances.
 
(a)           Line Advances shall be made on the basis of written requisitions
signed by the Borrowers with respect to each project which shall be irrevocable
when delivered by the Borrowers to the Lender.  Written requisitions shall be in
form and substance reasonably acceptable to Lender.  Requisitions will be made
no more frequently than monthly and Lender will use good faith efforts to make
the advances within five (5) Business Days of the submission of all required
items.  The Lender will with reasonable promptness notify the Borrowers as to
any incomplete, missing or deficient items, but the failure of the Lender to so
notify the Borrowers shall not affect the conditions to a Line Advance contained
herein.
 
(b)           Each requisition for a Line Advance must be satisfactorily
reviewed by the Lender or a Lender’s representative prior to the advance being
made.
 
(c)           Each Line Advance shall be in an amount no greater than the
percentages set forth in Section 3.2 hereof with respect to the acquisition cost
of fee property or the value of the cost of construction work and materials
(i.e., so-called “hard” costs) and so-called "soft" costs completed, requested
by Borrowers and actually then due and payable certified by the Borrowers (and
evidenced by invoices), with respect to that particular requisition.  This
Agreement is solely for the benefit of the Lender and the Borrowers, and nothing
contained herein shall confer upon anyone other than the Borrowers or the
Lender, any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or be a beneficiary of any such
obligations.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           Advances under this Agreement shall be made by credit to the
Borrowers’ Account maintained with the Lender.  The Lender may also make
advances in the form of two party checks, or directly to the applicable
contractor or any other person providing materials, labor or services to the
projects.
 
(e)           Funds advanced to the Borrowers shall be applied only to the costs
of the project as set forth in the corresponding project budget and to the
Borrowers’ other obligations under this Agreement.
 
(f)           Lien waivers from the contractors and all major subcontractors
associated with the project for all prior advances, in form and substance
acceptable to Lender.  Lien waivers must be for the aggregate amount of all
amounts received by the party executing such waiver as of the date of each
waiver.
 
(g)           Each requisition for an advance must be satisfactorily reviewed by
the Lender or a Lender’s representative prior to the Advance being made.
 
(h)           The Lender shall make Line Advances for materials stored on site
or at other suitable locations in the Lender’s reasonable judgment, subject to
the Lender’s receipt of adequate proof that the Borrowers (or its applicable
subsidiary or Affiliate) have absolute title thereto and sufficient insurance
thereon.
 
(i)            The final advance for each project shall not be made prior to
issuance of all permits and licenses and approvals necessary for use of the
respective projects for their intended purposes, nor prior to the issuance of a
final endorsement of the Lender’s title insurance policy insuring the priority
of all advances, nor prior to all construction having been completed in a good
and workmanlike manner (in accordance with the applicable budgets, plans and
specifications, as the case may be).
 
SECTION 8.           Borrowers’ Representations and Warranties
 
To induce the Lender to enter into this Agreement and to make the Loans
hereunder, each Borrower makes the following representations and warranties
which shall survive the execution and delivery of this Agreement and the Notes:
 
8.1            Existence and Rights.  (a)  Borrower is duly organized, validly
existing and in good standing under the laws of its state of organization, has
full power and authority, rights and franchises to own its properties and assets
and to carry on its business as now conducted, and is duly qualified to do
business and in good standing in each jurisdiction in which the character of the
properties and assets owned by it or the business transacted by it makes such
qualification necessary;
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Borrower has all necessary power and authority to enter into and
perform its obligations under this Agreement, the Notes, the [Hedging Contracts]
and the Collateral Documents, to borrow money and to grant security interests in
the Collateral;
 
(c)           Except as specifically set forth herein, Borrower possesses all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade name rights, patent rights, copyrights, and fictitious
name rights necessary to enable it to conduct the business in which it is now
engaged. The Franchise Documents and all documents executed in connection
therewith are in full force and effect, no material defaults thereunder have
occurred and are continuing, and no notice of intent to either terminate or not
renew the Franchise Documents has been received by the Borrower.
 
8.2            Agreement and Notes Authorized.  The execution, delivery, and
performance of this Agreement, the Notes, the Hedging Contracts and each of the
Collateral Documents are duly authorized and do not require the consent or
approval of Buffalo Wild Wings or Bagger Dave’s or the consent, approval or
authorization of or filing or registration with any governmental body or
regulatory authority, other than such consents or approvals as have been
obtained and the filing of Uniform Commercial Code financing statements with
respect to the Collateral; and this Agreement is, and the Notes, the Hedging
Contracts and the Collateral Documents when executed will be, legal, valid and
binding obligations of each signor thereof, enforceable against each person as
may be a party thereto in accordance with their respective terms.
 
8.3            No Conflict.  The execution, delivery, and performance of this
Agreement, the Notes, the Hedging Contracts and the Collateral Documents will
not breach or constitute a default under any of the Franchise Documents or any
other agreement, indenture, undertaking, or other instrument to which the
Borrowers are a party or by which they or any of their property may be bound or
affected, and will not contravene or conflict with any law, regulation, writ,
judgment, decree or order of any court or governmental or regulatory authority
applicable to it, or, if it is not a sole proprietorship, any term or provision
of its organizational documents; and other than in favor of the Lender, such
execution, delivery, and performance will not result in the creation or
imposition of (or the obligation to create or impose) any Lien on, any of its
property pursuant to the provisions of any of the foregoing.
 
 
19

--------------------------------------------------------------------------------

 
 
8.4           Litigation.  To the best of the knowledge of each Borrower, there
are no suits, actions or other proceedings pending or, to its knowledge,
threatened against or affecting any of the Borrowers or any of their respective
properties, and, other than as disclosed in writing to the Lender, no other
suits, actions, tax claims or proceedings are pending or threatened which, if
determined adversely, would impair its financial condition or ability to repay
the Obligations or otherwise have a materially adverse effect on the assets,
business or prospects of any of the Borrowers.
 
8.5           Financial Condition.  The financial statements and all other
statements and data submitted by the Borrowers in connection with this Agreement
are true and correct in all material respects and sufficiently complete to give
the Lender accurate knowledge of the financial condition of each Borrower,
including all material contingent liabilities, and said financial statements
fairly present the financial condition  of each of the Borrowers at the date
thereof and the results of the periods covered thereby, and have been prepared
in accordance with the financial reporting requirements specified in Appendix to
this Agreement.  Since the date of the most recent financial statements referred
to above, there have been no material changes in the financial condition,
business or prospects of any of the Borrowers other than changes in the ordinary
course of business, and no such changes have been materially adverse
changes.  None of the Borrowers have any knowledge of any liabilities,
contingent or otherwise, not reflected in said financial statements.
 
8.6           Title to Assets.  Each of the Borrowers has good and marketable
title to their assets, including without limitation all assets shown on the
financial statements from time to time delivered or pledged to the Lender; and
except as permitted under this Agreement, such assets are not subject to any
Liens.
 
8.7           Tax Status.  Each of the Borrowers has filed all federal, state,
city and other tax returns required to be filed.  All taxes, assessments and
other governmental charges shown to be due on said returns or in any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any governmental authority have
been paid.  None of the Borrowers has any knowledge of any pending assessments
or adjustments of their income tax for any year.
 
8.8           Compliance with Law.  Each of the Borrowers has duly observed,
conformed and complied in all material respects with all laws, decisions,
judgments, rules, regulations and orders of all courts, governmental and
regulatory authorities relating to the conduct of its business, or its
properties and assets, except those being contested in good faith by appropriate
proceedings diligently pursued with adequate reserves established.
 
 
20

--------------------------------------------------------------------------------

 
 
8.9            Other Regulations.  None of the Borrowers are subject to any
statute or regulation restricting its ability to incur indebtedness or encumber
its properties.
 
8.10           Security Interest.  The Notes and all other Obligations of the
Borrowers hereunder will be secured by, and the security interests created by
the Security Agreements, the Mortgage Documents and the other Loan Documents
will create, a valid, first priority security interest in favor of the Lender in
the Collateral, enforceable against the creditors of the Borrowers, any person
with an interest in the real property where any Collateral is located and any
present or future creditor obtaining a Lien on such property.  All Collateral
owned by the Borrowers, or any of them, shall also secure all other present and
future Obligations of the Borrowers to the Lender (excluding any consumer credit
covered by the federal Truth in Lending law, unless the Borrower has otherwise
agreed in writing or received written notice thereof).  All personal property
collateral securing any other present or future obligations of the Borrowers to
the Lender shall also secure the Obligations.
 
8.11           Collateral.  All Collateral is owned by the grantor of the
security interest therein free and clear of any title defects or any Liens or
interests of others, except those approved in writing by the Lender.  Without
limiting the generality of the foregoing, each of the Borrowers expressly
represents that they are the legal and equitable owners of the Collateral
represented by them to be owned by them and hold the same free and clear of all
Liens and rights of others of every kind and nature whatsoever, except for any
security interest permitted by Section 10.2 of this Agreement, and each has good
right and legal authority to assign, deliver, and/or create a security interest
in such Collateral in the manner hereby provided or contemplated.
 
8.12           Other Obligations.  None of the Borrowers are in default on any
material obligation for borrowed money, any purchase money obligation or any
other material lease, commitment, contract, instrument or obligations.  There is
no event which is, or with notice or lapse of time, or both, would be a default
under this Agreement.
 
8.13           Insurance.  The Borrowers have obtained, and maintained in
effect, the insurance coverage required by Section 9.2 of this Agreement.
 
8.14           ERISA.  That the most recent annual report filed by each Borrower
pursuant to Section 104 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (including without limitation, all related financial and
actuarial statements) is complete and correct, and no event has occurred and is
continuing which would permit the Pension Benefit Guaranty Corporation (“PBGC”)
established under ERISA to institute proceedings to terminate any pension plan,
or other class of employee benefit which the PBGC has elected to insure
(“Pension Plan”), established or maintained by each Borrower or any Affiliate.
 
 
21

--------------------------------------------------------------------------------

 
 
8.15           Environmental Matters.  That there has not been a known release,
or exists a known threat of release of, hazardous materials, hazardous waste,
hazardous or toxic substance or oil from any site operated by any Borrower or
any of its Affiliates or any Borrower has not incurred any expense or loss in
connection therewith or with any Borrower’s obtaining knowledge of any
investigation, action or the incurrence of any expense or loss by any
governmental authority in connection with the assessment, containment or removal
of any hazardous material or oil for which expense or loss any Borrower or any
of its Affiliates may be liable or the violation of any Environmental Law.  As
used herein, the terms “hazardous waste,” “hazardous or toxic substance,”
“hazardous material” or “oil” shall have the same meanings as defined and used
in any of the following (the “Acts”):  the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq.; the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; and/or
the regulations adopted and publications promulgated pursuant to any of the
Acts, or any similar applicable state laws as the same may be amended from time
to time.
 
SECTION 9.          Borrowers’ Affirmative Covenants
 
Each Borrower covenants and agrees that until payment in full of all amounts
outstanding hereunder and under the Notes, each shall do all of the following:
 
9.1           Legal Existence, Franchisee Standing, Etc.  Maintain and preserve
its legal existence in the form of organization identified in the certificates
delivered to the Lender pursuant to Section 7(e) of this Agreement; continue to
be a franchisee of Buffalo Wild Wings or Bagger Dave’s (as applicable) in good
standing and maintain all rights, privileges, franchises, and other authority
adequate for the conduct of its business; maintain the Collateral and its other
properties, equipment, and facilities in good order and repair; and conduct its
business in an orderly manner without voluntary interruption.
 
9.2           Insurance.  Maintain insurance for the Collateral and its other
properties in such amounts and in such form as is customary for similarly
situated businesses in accordance with the requirements of the Franchise
Documents, providing for not less than thirty (30) days notice of cancellation
or change in form or nonrenewal to the Lender or the Lender’s assignee, as the
case may be, and with losses with respect to the Collateral payable to the
Lender or to the Lender’s assignee, as the case may be, under a lender’s loss
payable endorsement with respect to personal property, an additional insured
with respect to liability insurance, and as mortgagee with respect to the Fee
Premises and the Leasehold Premises.  Upon the request of the Lender, to deliver
to the Lender a copy of each insurance policy, or if permitted by the Lender, a
certificate or other evidence of insurance listing all insurance in force.
 
 
22

--------------------------------------------------------------------------------

 
 
9.3           Use of Collateral; Taxes and Other Liabilities.  Keep the
Collateral in good order and repair, and use the same in compliance with all
applicable laws and policies of insurance thereon, and pay and discharge, before
the same become delinquent and before penalties accrue thereon, all taxes,
assessments, and governmental charges upon or against it or the Collateral, or
for its use or operation, or any of its other properties, and all its other
liabilities at any time existing.  Upon an Event of Default, the Lender may
discharge taxes and other encumbrances at any time levied or placed on the
Collateral, make reasonably necessary repairs thereon, or provide reasonably
necessary maintenance with respect to it, and place and pay for appropriate
insurance thereon and pay any necessary filing fees, and the Borrowers will
reimburse the Lender on demand for any and all expenditures so made, and, until
paid, the amount thereof shall be an obligation secured by the Collateral and
shall bear interest at a rate equal to the Prime Rate plus five percent (5%) per
annum until paid, provided that the Lender shall have no obligation to make any
such expenditures nor shall the making thereof relieve Borrower of any default;
 
9.4           Records and Reports.  Maintain a system of accounting in
accordance with GAAP and furnish to the Lender:
 
(a)           as soon as available, and in any event within one hundred and
twenty (120) days after the close of each fiscal year of each of the Borrowers,
annual financial statements of each such Borrower on a consolidated and
consolidating basis, including balance sheets, income statements, profit and
loss statement, and statements of cash flow, and store-by-store operating
performance (profit and loss statement), including a comparison of each store’s
performance for the prior fiscal year prepared by each Borrower's independent
certified public accountant reasonably satisfactory to the Lender (such
certificate to be in such form as generally recognized as unqualified and to be
accompanied by an opinion of such certified public accountants that, to their
knowledge, there had occurred no event which is, or with the lapse of time or
the giving of notice or both would be, an Event of Default hereunder or, if the
contrary had appeared from their examination, to state facts found by them);
 
(b)           as soon as available, and in any event within one hundred twenty
(120) days after the close of each fiscal year of each of the Borrowers, a
covenant compliance certificate substantially in the form attached hereto as
Exhibit 9.4 signed by a duly authorized officer of each such Borrower or other
duly authorized agent for each Borrower together with each Borrower’s
calculations evidencing compliance with the financial covenants contained in
Sections 10.5 and 10.6 of this Agreement;
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           as soon as available, and in any event within sixty (60) days
after the close of each fiscal quarter each of the Borrowers, internally
prepared quarterly balance sheets and income statements of each such Borrower on
a consolidated and consolidating basis with store-by-store operating performance
(profit and loss statement), and, at any time that an Event of Default has
occurred and is continuing hereunder, if requested by Lender, quarterly balance
sheets and income statements of each such Borrower on a consolidating and
consolidated basis prepared by each Borrower’s independent accountants;
 
(d)           Within twenty (20) days after the end of each calendar month
individual store sales reports in form and substance satisfactory to the Lender,
for the immediately preceding month;
 
(e)           as soon as available, and in any event within forty-five (45) days
after the close of each fiscal quarter of each of the Borrowers, a covenant
compliance certificate substantially in the form attached hereto as Exhibit 9.4
signed by a duly authorized officer of each such Borrower or other duly
authorized agent for each such Borrower;
 
(f)           as soon as available, and in any event within ninety (90) days
after the close of each fiscal year of each of the Borrowers, commencing with
the year ending December 31, 2012, annual management prepared
projections/forecasts and business plans for each such Borrower for each of the
stores operated by the Borrowers, in form and substance satisfactory to the
Lender;
 
(g)           within thirty (30) days after filing but no later than October 31
of any year, copies of federal tax returns filed by the Personal Guarantor,
along with a personal financial statement in form and substance reasonably
acceptable to Lender for such Personal Guarantor;
 
(h)           when received notices of material litigation and proceedings,
material environmental actions and liabilities and material ERISA and tax events
and liabilities; and
 
(i)           such other information relating to the affairs of the Borrowers
and the Guarantor as the Lender reasonably may request from time to time,
including, without limitation, financial statements, in form and substance
satisfactory to the Lender, certificates of good standing issued by the
governmental authorities of the relevant jurisdiction of formation, and copies
of federal, state and local tax returns.
 
9.5           Inspection.  Permit the Lender or its designees, at any time and
from time to time, and at Lender’s sole cost and expense (absent an Event of
Default), to discuss the affairs, finances and accounts of the Borrowers with
their officers, representatives, accountants, and with any employee, agent or
representative of Buffalo Wild Wings or Bagger Dave’s, to visit and inspect the
Collateral and other properties of the Borrowers, provided that any such visit
shall be conducted in a manner so as not to unreasonably interfere with the
business of the store where the Collateral is located and shall require prior
notice to the Borrowers, and to examine and make copies of and take abstracts
from the books and records of the Borrowers.  If any of the properties, books or
records are in the possession of a third party, the Borrowers authorize that
third party to permit the Lender or its agents to have access to perform
inspections or audits and to respond to the Lender’s requests for information
concerning such properties, books and records, following prior notice to
Borrowers by Lender.
 
 
24

--------------------------------------------------------------------------------

 
 
9.6           Use of Loan Proceeds.  No portion of any proceeds of any Loan will
be used for personal, family, or household purposes.  No portion of any proceeds
of any Loan will be used directly or indirectly to purchase or carry any “margin
stock” as that term is defined in Regulation U of the Board of Governors of the
Federal Reserve System, or to extend credit to, or invest in, other parties for
the purpose of purchasing or carrying any such “margin stock,” or to reduce or
retire any Indebtedness incurred for such purpose.
 
9.7           Notice of Certain Events.  Promptly notify the Lender of the
occurrence of (i) any Default or Event of Default; (ii) any change in the name,
address(es), identity, place of business, chief executive office (if any), or
organizational structure of any of the Borrowers from that shown on the
certificate delivered to the Lender pursuant to Section 7(e) hereof or in any
subsequent notice delivered pursuant to this Section, (which notice shall be
given no later than one month prior to the effective date of any such change);
(iii) any litigation with Buffalo Wild Wings or Bagger Dave’s and any other
litigation which, if adversely determined, might have a material adverse effect
on the assets, business or prospects of any of the Borrowers; (iv) any
attachment, levy, execution or other legal process levied against any of the
Collateral.
 
9.8           Compliance with Laws.  Duly observe, conform and comply in all
material respects with all laws (including any fictitious or tradename statute),
decisions, judgments, rules, regulations and orders of all governmental and
regulatory authorities relating to the conduct of its business or its properties
and assets, except those being contested in good faith by appropriate
proceedings diligently pursued.
 
9.9           Compliance with Franchise Documents. Duly observe, conform and
comply in all material respects with each of the obligations imposed on it in
each of the Franchise Documents.
 
9.10         Locations of Collateral.  Except for those locations disclosed to
the Lender in the certificate delivered to the Lender as of the date of this
Agreement, all Collateral, will be kept at the locations disclosed to the Lender
as of the date of this Agreement; provided, however, that inventory may be moved
to any Buffalo Wild Wings or Bagger Dave’s store operated by any of the
Borrowers without prior written notice to the Lender in order to maintain the
normal business operations of such store.
 
 
25

--------------------------------------------------------------------------------

 
 
9.11           Further Assurances.  At all times, and from time to time, execute
and deliver such further documents and agreements and perform such acts as may
reasonably be requested by the Lender to effect the purposes and intent of the
parties to this Agreement, including without limitation, performing any act and
providing the Lender with any documentation necessary to perfect the Lender's
security interest in the Collateral.
 
9.12           Deposit Account.  Maintain the Account with the Lender.
 
9.13           Annual Clean-up Requirement for Revolving Line of Credit
Loan.  The Borrowers shall cause the outstanding principal balance of the
Revolving Line of Credit Loan to be $0 for at least 90 consecutive days during
each twelve (12) month period while the Revolving Line of Credit Loan is
outstanding, commencing with the first twelve (12) month period measured from
the Closing Date.
 
SECTION 10.         Borrower’s Negative Covenants
 
Each Borrower covenants and agrees that until payment in full of all amounts
outstanding hereunder and under the Notes, each Borrower shall not do any of the
following:
 
10.1         Additional Indebtedness. Create, incur, assume or permit to
continue any Indebtedness, except (i) indebtedness to the Lender, (ii)
indebtedness related to the purchase money security interests referred to in
Section 10.2(e) below, (iii) indebtedness listed on the attached Exhibit 10.1,
and (iv) indebtedness to any shareholders or members of the Borrower, provided
that any indebtedness to any shareholders or members of the Borrower shall be
subordinated to all Indebtedness of the Borrower to the Lender, and provided
further that no payment on any such shareholder or member indebtedness may be
made at any time that an Event of Default has occurred and is continuing
hereunder or when such payment on any such shareholder indebtedness would result
or would be reasonably expected to result in an Event of Default immediately
upon such payment or with the passage of time.
 
10.2         Liens and Encumbrances.  Create, incur, assume, or permit to exist
any Lien on, or sell or transfer, either with or without recourse, any interest
in, the Collateral other than the following:
 
(a)           Liens in favor of the Lender or any of its affiliates;
 
(b)          Liens for taxes not delinquent or being contested in good faith and
in appropriate proceedings for which adequate reserves have been established,
provided that no notice of lien has been filed or other action taken to perfect
or foreclose on such Lien;
 
 
26

--------------------------------------------------------------------------------

 
 
(c)         Liens in connection with workers' compensation, unemployment
insurance, or social security obligations;
 
(d)         Mechanics', workmen's, materialmen's, landlords', carriers', or
other like Liens arising in the ordinary and normal course of business with
respect to obligations which are not due or which are being contested diligently
in good faith with adequate reserves established;
 
(e)         Purchase money security interests securing Indebtedness not to
exceed $100,000 in the aggregate  for all of the Borrowers outstanding at any
time incurred in purchasing fixed assets in the ordinary course of business
(which Indebtedness does not, when incurred, exceed the lesser of the purchase
price or fair market value of the property being acquired) or in leasing fixed
assets pursuant to capital leases, provided that no such purchase money security
interest shall cover property other than property acquired with the proceeds of
such Indebtedness and provided further that the Lender shall have been given
prior written notice thereof; and
 
(f)          Liens granted to Buffalo Wild Wings or Bagger Dave’s in connection
with the business relationships with each, provided that all such Liens shall be
subordinated to the Lender on terms and conditions satisfactory to the Lender.
 
10.3        Merger or Consolidation.  Liquidate, dissolve, merge or consolidate,
or sell or lease all or substantially all of its business or assets.
 
10.4        Change in Control. Permit any change in the ownership, management or
control without the prior written consent of the Lender.
 
10.5        Debt Service Coverage Ratio.  Permit the Debt Service Coverage Ratio
of the Borrowers on a consolidated basis to be less than 1.20 to 1.0, on the
last day of each fiscal quarter of the Borrowers, measured on the basis of the
twelve (12) month period immediately preceding the date of such computation,
commencing with the fiscal period ending on December 31, 2012.
 
10.6        Lease Adjusted Leverage Ratio (tested on a quarterly basis).  Permit
the Lease Adjusted Leverage Ratio of Borrowers on a consolidated basis to be
greater than the Applicable Ratio, said ratio to be tested on a quarterly basis
for the trailing twelve (12) month period.  “Applicable Ratio” shall mean
5.50:1.00 for calculations made on or before December 31, 2013: 5.00:1.00 for
calculations made on or before December 31, 2014; and 4.50 to 1.00 for
calculations made on December 31, 2015 and thereafter.
 
 
27

--------------------------------------------------------------------------------

 
 
10.7        Loans and Investments.  Make investments in, or loans or advances
to, any individual, partnership, corporation, trust or other organization or
person, except that the Borrowers may invest its excess funds in readily
marketable securities issued by the United States of America maturing within one
(1) year from the date of acquisition, in prime commercial paper and in
certificates of deposit maturing within one (1) year issued by commercial banks
having capital, surplus and undivided profits aggregating not less than
$20,000,000.
 
10.8         Restaurant Closures.  Close any Restaurant operated by Borrowers
without prior written consent of the Lender.
 
10.9         Distributions.  Make any Distribution, other than to a Borrower,
without the Lender’s prior written consent.
 
10.10       Lien Amounts.  Permit any lien or encumbrance (other than liens for
unpaid real estate taxes being contested in good faith).
 
SECTION 11.         Security Interest
 
11.1         Creation of Security Interest.  As collateral security for the
payment and performance in full of all Obligations, each of the Borrowers shall
execute and deliver to the Lender on the date hereof a Security Agreement and
the Mortgage Documents.
 
11.2          Rights in Collateral.  In addition to and not in limitation of its
rights under the Security Agreements and the Mortgage Documents, the Lender may,
except to the extent limited in Section 9.3, at its option, at any time, whether
or not obligations of Borrowers to the Lender are due, without notice or demand
on Borrowers, with respect to any Collateral (i) make, adjust and settle claims
under any insurance policy related thereto; and (ii) take such other action,
including, without limitation, the execution and delivery of any instruments,
documents and agreements in the name of Borrowers, or any of them, as the Lender
deems necessary or desirable to protect its interests therein and to carry out
the purposes of this Agreement.  The Lender shall have no duty as to the
collection or protection of the Collateral or as to the preservation of any
rights pertaining thereto.
 
SECTION 12.         Events of Default
 
Upon the occurrence of any of the following events (each an “Event of Default”),
at the option of the Lender, or automatically without notice or any other action
upon the occurrence of any event specified in Section 12.8, the unpaid principal
amount of all Loans together with accrued interest and all other obligations
owing by the Borrowers to the Lender shall become immediately due and payable
without presentment, demand, protest, or further notice of any kind, all of
which are hereby expressly waived:
 
 
28

--------------------------------------------------------------------------------

 
 
12.1           Failure to Pay Obligations.  Failure to provide sufficient funds
in the Account to enable payment, or otherwise fail to make payment, of any
principal amount owing under the Notes within ten (10) days of when due, or any
interest thereon, or any fees or any other amount required hereunder, which
failure shall continue beyond any applicable grace or cure period.
 
12.2           Failure to Maintain Legal Existence, Franchisee Standing,
Etc.  Failure of Borrowers, or any of them, to perform any covenant contained in
Section 10.1, provided that Borrowers shall have thirty (30) days to remedy the
condition giving rise to such failure unless such condition gives Buffalo Wild
Wings or Bagger Dave’s (as applicable) the right to terminate any franchise
agreement between such entity and any of the Borrowers.
 
12.3           Failure to Comply with Franchise Documents.  Failure of
Borrowers, or any of them, to perform any covenant contained in Section 9.9
after giving effect to any applicable cure periods contained in the Franchise
Documents.
 
12.4           Breach of Certain Covenants.  Failure of Borrowers, or any of
them, to perform any covenant contained in Sections 9.2, 9.7 and 10.1 through
10.10 of this Agreement.
 
12.5           Breach of Covenant.  Failure of Borrowers, or any of them, to
perform any term, covenant or condition of this Agreement, the Notes, the
Hedging Contracts or the Collateral Documents (other than those specified in
Sections 12.1, 12.2, 12.3 and 12.4 above), which failure shall continue beyond
any applicable grace or cure period.
 
12.6           Breach of Representation or Warranty/Fraud.  Any fraud committed
or permitted by Borrowers, or any of them, or any Guarantor, or any
representation or warranty of Borrowers, or any of them, or any Guarantor made
herein, in any or in connection with any of the Collateral Documents or in any
statement or certificate at any time given in writing pursuant hereto or in
connection herewith shall be false or misleading in any material respect when
made.
 
12.7           Default Under Other Agreements.  Default by Borrowers, or any of
them, (as principal or guarantor or other surety) in the payment of any
obligation for borrowed money or other credit accommodation (including
obligations under leases), or in the performance of any agreement evidencing or
securing such obligations, which alone or in the aggregate exceed $100,000.00,
for such period of time which permit or as would have permitted the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, assuming the delivery of any required notices, or would have
constituted an event of default thereunder.
 
 
29

--------------------------------------------------------------------------------

 
 
12.8           Bankruptcy, Etc.  The occurrence of any of following by, against
or with respect to Borrowers, or any of them, or any endorser, guarantor or
surety for any obligation of Borrowers to the Lender, or any general partner of
any Borrower or any such endorser, guarantor or surety:  Dissolution,
termination of existence or insolvency; or appointment of a receiver of any
property of substantial value; or a common law assignment or trust mortgage for
the benefit of creditors; or the filing of a petition in bankruptcy or the
commencement of any proceedings under any bankruptcy or insolvency laws or any
law relating to the relief of debtors, readjustment of indebtedness,
reorganization, composition or extension; provided however, in the case of the
filing of a petition in bankruptcy or the commencement of any such proceedings
against any such party, such party shall have sixty (60) days from the date of
such filing or the commencement of such proceedings to dismiss such proceedings.
 
12.9           Litigation; Judgments or Attachments.  Any material litigation
against Borrowers, or any of them, shall be initiated by Buffalo Wild Wings or
Bagger Dave’s and not dismissed within thirty (30) days; or any money judgment
or judgments in the aggregate sum of $100,000.00 or more shall be rendered
against Borrowers, or any of them, or any of their respective assets and shall
remain unsettled or unsatisfied for a period of thirty (30) days unless the
effectiveness or finality of such judgment shall have been stayed within such
thirty-day period; or any writ or warrant of attachment or similar process
involving the aggregate sum of $100,000.00 or more shall be entered or filed or
levied against Borrowers, or any of them, or any of their respective assets and
shall not be discharged, released, stayed or bonded within thirty (30) days
after its entry, filing or levy, or in any event by five (5) days prior to the
date of any proposed sale thereunder.
 
12.10         Termination of Franchise.  Any franchise agreement in which the
Borrowers, or any of them, are a party shall have been terminated or not renewed
for any reason without the prior written consent of the Lender or Borrowers, or
any of them, shall have been notified that Buffalo Wild Wings or Bagger Dave’s
intends either to terminate or not renew its franchise.
 
12.11         Dissolution; Death.  (i) A receiver or similar official is
appointed for a substantial portion of any Borrower’s business or the business
of any guarantor of the Obligations, or such business is terminated, or
Borrowers, or any of them, or any such guarantor is liquidated or dissolved,
(ii) any order, judgment or decree shall be entered against Borrowers, or any of
them, or any guarantor of the Notes decreeing its dissolution or division or the
expropriation or confiscation of its assets; or (iii) the death or permanent
incapacity of the Personal Guarantor shall have occurred.
 
12.12         Material Adverse Change; Lien Priority; Governmental Action.  A
materially adverse change in the business, operations, properties, assets or
condition (financial or otherwise) of any of the Borrowers or the ability to
repay the Loans, occurs, or in the reasonable determination of the Lender, is
reasonably likely to occur; the Lender shall have reasonably determined that it
is insecure for any reason; the Lender shall fail to have an enforceable first
priority Lien in the Collateral, or any governmental authority shall take any
action that the Lender reasonably believes materially adversely affects
Borrower’s ability, or the ability of any guarantor of the Obligations, to repay
the Loans.
 
 
30

--------------------------------------------------------------------------------

 
 
12.13        Insurance or Condemnation Proceeds.  The Borrowers, or any of them,
or any Guarantor uses or applies (i) any insurance proceeds paid by reason of
any loss, damage or destruction to the Collateral or (ii) any awards or other
amounts received in connection with the condemnation of all or a portion of the
Collateral, in violation of the terms of the Loan Documents.
 
SECTION 13.          Lender's Rights and Remedies
 
13.1           Pre- and Post-Default.  Regardless of whether or not an Event of
Default has occurred, in any jurisdiction where enforcement of its rights
hereunder is sought, the Lender shall have, in addition to all other rights and
remedies, the rights and remedies of a secured party under the Uniform
Commercial Code of Massachusetts or such other law as may be applicable and the
Lender may exercise any and all rights it has under this Agreement, the Notes,
or any other documents or agreements executed in connection herewith or
therewith, or at law or in equity and proceed to protect and enforce the
Lender's rights by any action at law, in equity or other appropriate proceeding.
 
13.2           Post-Default.  Upon the occurrence of an Event of Default, the
Lender shall have the rights with respect to the Collateral provided for in the
Security Agreement and the Mortgage Documents.
 
SECTION 14.          Miscellaneous
 
14.1           Survival of Warranties.  All agreements, representations, and
warranties made herein shall survive the execution and delivery of this
Agreement, the making of the Loans hereunder.
 
14.2           Expenses.  The Borrowers agree, on a joint and several basis, to
pay on demand all reasonable costs and expenses of the Lender in connection with
the preparation, administration, and enforcement of this Agreement, the Notes
and any other agreement or instrument required by this Agreement, and the
realization on the Collateral, and any waiver or amendment of any provision
hereof or thereof, any “workout” or restructuring under this Agreement
including, without limitation, stamp or other documentary taxes and charges,
intangible taxes and other state and local taxes and charges, filing and
recording fees and costs and fees associated with search reports with respect to
the Lender's lien priorities on the Collateral and the reasonable attorneys'
fees including any allocated costs of in-house counsel to the extent permitted
by applicable law.  The amount of such costs and expenses, until paid, shall be
an obligation secured by the Collateral. The Borrower agrees to indemnify the
Lender from and hold it harmless against any such taxes, charges, fees and costs
which the Lender, in its sole discretion, undertakes to pay on behalf of
Borrowers, or any of them.  If an Event of Default shall have occurred and is
then continuing, the Borrowers further agree, on a joint and several basis, to
pay on demand the costs of periodic field examinations and inspections of
Borrowers’ books, records and Collateral, and appraisals of the Collateral, at
such intervals as the Lender may reasonably require, provided that, unless an
Event of Default has occurred, Borrowers shall not be required to pay for more
than one of any such examination, inspection or appraisal in any calendar
year.  Such examinations, inspections and appraisals may be performed by
employees of the Lender or by independent examiners and appraisers.  In the
event of litigation or an arbitration proceeding between the parties hereto, the
prevailing party is entitled to recover costs and reasonable attorneys’ fees
incurred in connection therewith, as determined by the court or arbitrator.  In
the event that any case is commenced by or against any of the Borrowers under
the Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute, the Lender shall be entitled to recover costs and reasonable attorneys’
fees incurred by the Lender in the preservation, protection, or enforcement of
any rights of the Lender in such a case.  As used in this Agreement, “attorneys’
fees” includes the allocated costs of in-house counsel.  The obligations of the
Borrowers under this Section 14.2 shall survive payment of the Loans and
assignment of any rights hereunder.
 
 
31

--------------------------------------------------------------------------------

 
 
14.3           Final Agreement; Amendments; Waivers.  This Agreement, the Notes,
the Hedging Contracts and the Collateral Documents (i) represent the sum of the
understandings and agreements between the Lender and the Borrowers concerning
this credit, (ii) replace any prior oral or written agreements between the
Lender and any such parties concerning this credit, and (iii) are intended by
the Lender and the Borrowers as the final, complete and exclusive statement of
the terms agreed to by them.  No amendment of any provision of this Agreement,
the Collateral Documents, the Hedging Contracts or any Note shall be effective
unless in writing signed by the Borrowers and the Lender, and no waiver of
compliance with any of the terms and conditions of this Agreement, the
Collateral Documents or the Notes shall be effective unless in writing signed by
the Lender. No failure or delay on the part of the Lender in the exercise of any
power, right, or privilege hereunder or under the Collateral Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right, or privilege preclude other or further exercise thereof or of
any other right, power, or privilege.  All rights and remedies existing under
this Agreement, the Notes, the Hedging Contracts or under the Collateral
Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.  The Lender retains all rights hereunder notwithstanding
any course of conduct to the contrary, including the making of any Loan after
and during the continuance of a default or an Event of Default.
 
 
32

--------------------------------------------------------------------------------

 
 
14.4           Severability.  In case any provision in this Agreement shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of such contract and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
14.5           Applicable Law.  This Agreement, the Note, and the Collateral
Documents and all documents provided for herein and therein and the rights and
obligations of the parties thereto shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts without regard to
its conflicts of law rules; provided, however, that any leasehold mortgage or
mortgage provided for herein which covers a property located in Indiana shall be
governed and construed in accordance with the laws of the State of Indiana
without regard to it conflict of law rules; and provided further that any
leasehold mortgage or mortgage provided for herein which covers a property
located in Michigan shall be governed and construed in accordance with the laws
of the State of Michigan without regard to its conflict of law rules; and
provided further that any leasehold mortgage or mortgage provided for herein
which covers a property located in Illinois shall be governed and construed in
accordance with the laws of the State of Illinois without regard to its conflict
of law rules.  Borrower agrees that any suit for the enforcement of this
Agreement, any Note or the Collateral Documents may be brought in the courts of
the Commonwealth of Massachusetts or any Federal Court sitting therein and
consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Borrower by mail at the address
specified herein for notices.  Borrower hereby waives any objection that it may
now or hereafter have to the venue of any such suit or any such court or that
such suit was brought in an inconvenient court.
 
14.6           Successors and Assigns; Assignability.  This Agreement may not be
assigned by any of the Borrowers and shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns
at law.  The Lender may sell, assign, transfer, or grant participations, in
whole or in part, in any Note without the prior written consent of any of the
Borrowers, and the Borrowers agree that (i) any such purchaser, assignee, or
transferee shall be entitled to all rights, remedies and benefits of the Lender
in, to, and under this Agreement, the Notes and Collateral Documents, and such
purchaser, assignee, or transferee shall be and become the “Lender” hereunder
for all purposes of this Agreement, the Notes, and the Collateral Documents, and
(ii) any such purchaser, assignee, transferee, or participant shall be entitled
to the benefits of Sections 6.2(b) and 14.15 of this Agreement to the same
extent as if such transferee or participant were the Lender hereunder.
 
14.7           Counterparts .  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
 
33

--------------------------------------------------------------------------------

 
 
14.8           Section Headings.  The various headings used in this Agreement
are inserted for convenience only and shall not affect the meaning or
interpretations of this Agreement or any provision hereof.
 
14.9           Waivers.  Borrowers waive presentment, demand, notice, protest,
notice of acceptance of this Agreement, notice of any loan made, credit or other
extensions granted, collateral received or delivered or any other action taken
in reliance hereon, all demands and notices in connection with the delivery,
acceptance, performance, default, or enforcement of any Note or other evidence
of Indebtedness secured by the Collateral and all other demands and notice of
any description, except for any notices to be provided to Borrowers pursuant to
the terms of this Agreement and/or the other Loan Documents.  With respect to
both the obligations and the Collateral, Borrowers assent to any extension or
postponement of the time of payment or any other forgiveness or indulgence, to
any substitution, exchange or release of Collateral, to the addition or release
of any party or person primarily or secondarily liable, to the acceptance of
partial payment thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Lender may deem
advisable.  The Lender may exercise its rights with respect to the Collateral
without resorting, or regard, to other collateral or sources of reimbursement
for obligations.
 
14.10           Authorization To Conduct Due Diligence With Third
Parties.  Borrowers hereby authorize the Lender and any of the Lender's
representatives, agents or assigns, to contact Buffalo Wild Wings or Bagger
Dave’s, the Borrowers’ respective accountants, insurance agents, attorneys and
other representatives and agents of Buffalo Wild Wings or Bagger Dave’s and the
Borrowers for the purpose of discussing the Borrowers’ affairs and financial
condition and to obtain such information from, and conduct such other due
diligence with, such third parties from time to time as the Lender deems
necessary or desirable.  Borrowers hereby authorize and direct all such third
parties to provide such information to the Lender, the Lender's representatives,
agents and assigns, and to cooperate fully in all respects in connection with
any requests for information regarding the Borrowers.
 
14.11           Agency.  Borrowers acknowledge and agree that all of the rights
and remedies which may be exercised by the Lender under this Agreement, the
Notes, the Hedging Contracts and all Collateral Documents, and all demands and
notices which may be given by the Lender under this Agreement, may be exercised
and/or given (as the case may be) by an agent appointed by the Lender for such
purposes and identified to the Borrowers in writing by the Lender from time to
time.
 
14.12           Notice.  All notices and other communications shall have been
duly given and shall be effective (i) when delivered, (ii) when transmitted via
telecopy (or other facsimile device) to the number set forth below, (iii) on the
day following the day on which the same has been delivered prepaid to a
reputable national overnight air courier service, (iv) if hand-delivered, by
courier or otherwise (including telegram, lettergram or mailgram), when
delivered, or (v) on the third business day following the day on which the same
is sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address set forth below, or at such other address as
such party may specify by written notice to the other party hereto.  No notice
of change of address shall be effective except upon actual receipt.  This
Section shall not be construed in any way to affect or impair any waiver of
notice or demand provided in any Loan Document or to require giving of notice or
demand to or upon any person in any situation or for any reason.
 
 
34

--------------------------------------------------------------------------------

 
 
 
 
to the Borrowers:
Diversified Restaurant Holdings, Inc.

 
27680 Franklin Road

 
Southfield, MI 48034

 
Attn:  President

 
 
With a copy to:
Michael T. Raymond, Esq.

 
Dickinson Wright PLLC

 
2600 W. Beaver Road, Suite 300

 
Troy, MI 48084

 
Telephone: (248) 433-7273

 
Telecopy: (248) 433-7274

 
 
to the Lender:
RBS Citizens, National Association

 
28 State Street

 
14th Floor, MS1420

 
Boston, Massachusetts  02109

 
Attn: Christopher Wickles, Senior Vice President

 
Telephone: (617) 994-7029

 
Telecopy: (617) 725-5693

 

 
With a copy to: 
Christopher J. Currier, Esq.

Partridge Snow & Hahn LLP
1700 West Park Drive, Suite 200
Westborough, Massachusetts 01581
Telephone: (508) 599-3000
Telecopy: (508) 599-3010
 
Personal delivery to a party or to any officer, partner, agent or employee of
such party at its address herein shall constitute receipt.  Rejection or other
refusal to accept or inability to deliver because of changed address of which no
notice has been received shall also constitute receipt.
 
 
35

--------------------------------------------------------------------------------

 
 
14.13           Indemnity.  The Borrowers, and each of them, will indemnify and
hold the Lender harmless from any loss, liability, damages, judgments, and costs
of any kind relating to or arising directly or indirectly out of (a) this
Agreement or any document required hereunder, (b) any credit extended or
committed by the Lender to the Borrowers hereunder, and (c) any litigation or
proceeding related to or arising out of this Agreement, any such document, or
any such credit.  This indemnity includes but is not limited to attorneys' fees
(including the allocated cost of in-house counsel).  This indemnity extends to
the Lender, its parent, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys, and assigns.  This indemnity will
survive repayment of the Borrowers’ obligations to the Lender.  All sums due to
the Lender hereunder shall be obligations of the Borrower, due and payable
immediately without demand.
 
14.14           Jury Waiver.
 
THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM.  EACH OF THE BORROWERS AND THE LENDER
HEREBY IRREVOCABLY AND VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY AND AGREES
THAT NEITHER, INCLUDING ANY ASSIGNEE OR SUCCESSOR, SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED
UPON, OR ARISING OUT OF, THIS AGREEMENT, ANY NOTE, ANY COLLATERAL DOCUMENTS AND
OTHER RELATED AGREEMENTS, ANY COLLATERAL OR THE DEALINGS OR THE RELATIONSHIP
BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM.  NEITHER THE BORROWERS, NOR ANY OF
THEM, NOR THE LENDER WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY
TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR
HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY
THE PARTIES AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.  NEITHER THE
UNDERSIGNED NOR THE LENDER HAS IN ANY WAY AGREED WITH OR REPRESENTED TO THE
OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.
 
 
36

--------------------------------------------------------------------------------

 
 
14.15           Lien and Setoff.  Borrowers, and each of them, hereby grant to
the Lender a continuing lien, security interest, and right of setoff as security
for all of its liabilities and obligations to the Lender, whether now existing
or hereafter arising, upon and against all the deposits, credits, collateral and
property of each of the Borrowers (other than clients’ trust and other fiduciary
accounts or escrows) now or hereafter in the possession, custody, or control of,
or in transit to, the Lender. Upon an Event of Default or upon receipt by Lender
of any legal process, including summons to trustee, relating to any deposits,
credits, collateral or property of the Borrowers, or any of them, in the
possession, custody or control of, or in transit to, the Lender, without further
demand or notice (any such notice being expressly waived by Borrowers), the
Lender may setoff the same or any part thereof and apply the same to any
liability or obligation of Borrowers, or any of them, even though unmatured and
regardless of the adequacy of any other collateral securing the Loan evidenced
hereby.  TO THE EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO REQUIRE THE
LENDER TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LIABILITIES PRIOR TO EXERCISING ITS RIGHT OF SET OFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY OF THE BORROWERS, ARE HEREBY
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
37

--------------------------------------------------------------------------------

 
 
~ Signature page to Credit Agreement ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC,
Each a Michigan Limited Liability Company
 
By: AMC Wings, Inc., sole member of each of
the above listed entities
 
 
By:   /s/Jason T. Curtis                                         
        Jason T. Curtis, Secretary
 
 
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.  
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
each, an Illinois corporation
 
Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
 
By: /s/Jason T. Curtis                                         
      Jason T. Curtis, Secretary
      of each of the above listed entities

 
 
38

--------------------------------------------------------------------------------

 
 
~ Signature page to Credit Agreement ~
 


STATE OF MICHIGAN
COUNTY OF MACOMB                                                               


On this 24 day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of AMC Wings, Inc., the sole
member of each of TMA Enterprises of Ferndale, LLC, Ansley Group, L.L.C., AMC
Warren, LLC, Buckeye Group, LLC and Buckeye Group II, LLC, proved to me through
satisfactory evidence of identification, which was State of Michigan driver’s
license, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it as such Secretary,
voluntarily for its stated purpose.


/s/ Brett Bilicki                                            
Print Name:
Notary Public, Macomb County, MI
Acting in Macomb County
My commission expires:   7/19/2017

 
STATE OF MICHIGAN
COUNTY OF MACOMB                                                              


On this 24 day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of each of Flyer Enterprises,
Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC
Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC
Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Troy Burgers,
Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers, Inc., Detroit
Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC
Lapeer, Inc., AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft. Myers, Inc., AMC
Ybor, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc., AMC Largo, Inc.,
Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville Burgers, Inc.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., and AMC
Valparaiso, Inc., proved to me through satisfactory evidence of identification,
which was State of Michigan driver’s license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it as such Secretary, voluntarily for its stated purpose.
 


/s/ Brett Bilicki                                            
Print Name:
Notary Public, Macomb County, MI
Acting in Macomb County
My commission expires:  7/19/2017
 
 
39

--------------------------------------------------------------------------------

 
 
~ Signature page to Credit Agreement ~
 

 
RBS CITIZENS, NATIONAL ASSOCIATION
                     
 
By:
/s/ Christopher J. Wickles      
Christopher J. Wickles, Senior Vice President
 

 
 
40

--------------------------------------------------------------------------------

 


APPENDIX I
 
DEFINITIONS
 
Definitions and Accounting Terms.  Unless otherwise specified in this Agreement,
all accounting terms used in this Agreement shall be interpreted, all financial
information required under this Agreement shall be prepared and all financial
computations required under this Agreement shall be made in accordance with
generally accepted accounting principles consistently applied, or on an income
tax basis in accordance with standards established by the American Institute of
Certified Public Accountants consistently applied.  All capitalized terms used
in this Agreement, the Notes or in any certificate, report or other document
made or delivered in connection with this Agreement, unless otherwise defined
therein, shall have the following meanings:
 
Account. As defined in Section 6.1 of this Agreement.
 
Acquisition Locations.  The premises listed in the attached Schedule A and
identified as the “Acquisition Locations”.
 
Adjusted LIBOR Rate.  Relative to any loan to be made, continued or maintained
as, or converted into, a LIBOR Rate Loan for any LIBOR Interest Period, a rate
per annum determined by dividing (x) the LIBOR Rate for such LIBOR Interest
Period by (y) a percentage equal to one hundred percent (100%) minus the LIBOR
Reserve Percentage.
 
Advance.  A Line Advance or a Revolver Advance, as applicable.
 
Affiliate.  As applied to any Person, a spouse or relative of such Person, any
member, director, partner or officer of such Person, any corporation,
partnership, association, firm or other entity of which such Person is a member,
director, partner or officer, and any other Person directly or indirectly
controlling, controlled or under direct or indirect common control with such
Person, including, without limitation, any subsidiary.
 
Agreement.  This Agreement, as amended or supplemented from time to time.
 
Acquisition Entities.  Together, AMC Calumet City, Inc., AMC Homewood, Inc., AMC
Lansing, Inc., AMC Lincoln Park, Inc., AMC Crown Pointe, Inc., AMC Hobart, Inc.,
AMC Schererville, Inc., and AMC Valparaiso, Inc.
 
Bagger Dave’s.  Bagger Dave’s Franchising Corporation.
 
 
41

--------------------------------------------------------------------------------

 
 
BWW Development Advance.  As defined in Section 3.2 hereof.
 
Bagger Dave’s Documents. All franchise documents issued by Bagger Dave’s to any
of the Borrowers.
 
Bagger Dave’s Legendary Burger Tavern Restaurant.  Any Restaurant operated as a
Bagger Dave’s Legendary Burger Tavern Restaurant.
 
BD Development Advance.  As defined in Section 3.2 hereof.
 
Buffalo Wild Wings. ­­­­­­­­­­­­Buffalo Wild Wings International, Inc., an Ohio
corporation, and its subsidiaries.
 
BWW Development Advance.  As defined in Section 3.2 hereof.
 
Buffalo Wild Wings Documents. All franchise documents issued by Buffalo Wild
Wings to any of the Borrowers.
 
Buffalo Wild Wings Restaurant.  Any Restaurant operated as a Buffalo Wild Wings
restaurant.
 
Business Day.
 
(a)           With respect to any LIBOR Advantage Loan or Prime Rate Loan, any
day which is neither a Saturday, Sunday nor a legal holiday on which commercial
banks are authorized or required to be closed in Boston.
 
(b)           With respect to any LIBOR Rate Loan:
 
(i)           Any day which is neither a Saturday nor Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Boston,
Massachusetts;
 
(ii)          When such term is used to describe a day on which a borrowing,
payment, prepayment or repayment is to be made in respect of a LIBOR Rate Loan,
any day which is (i) neither a Saturday nor Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(ii) a London Banking Day; and
 
(iii)         When such term is used to describe a day on which an interest rate
determination is to be made in respect of a LIBOR Rate Loan, any day which is a
London Banking Day.
 
Clinton Township Property.  The property located at 15745 15 Mile Road, Clinton
Township, Michigan.
 
Closing Date.  September 25, 2012.
 
 
42

--------------------------------------------------------------------------------

 
 
CMLTD.  The current maturities of long term debt, as defined in accordance with
GAAP.
 
Collateral.  Any property (real or personal) on which a Lien exists in favor of
the Lender securing the obligations of the Borrowers hereunder and under the
Notes or other documents.
 
Collateral Documents.  All Uniform Commercial Code financing statements,
Mortgage Documents, the Security Agreement, IP Security Agreements, and any
other documents executed and delivered by any of the Borrowers, as the same may
be from time to time modified, supplemented, renewed, continued or amended.
 
Commitment Fee.  As defined in Section 3.6 of this Agreement.
 
Conversion Date.  As defined in Section 3.5 of this Agreement.
 
Debt Service Coverage Ratio.  For the period in question, on a consolidated
basis for Borrowers and all Affiliates, the calculation described as a ratio of
(i) (a) EBITDA, plus (b) pre-opening costs, less (c) cash taxes, less (d)
maintenance capital expenditures ($10,000 per store), less (e) Distributions,
plus or minus (as the case may be) (f) the net change of the amount of
stockholder/member/intercompany notes due to or due from the Borrowers and
Affiliates of the Borrowers divided by principal and interest on CMLTD.  For
purposes of calculating the net increase or decrease in the amount of
stockholder/member/intercompany notes, the aggregate amount of such intercompany
obligations of the Borrowers and Affiliates for the period being measured shall
be compared with the aggregate amount of intercompany obligations of the
Borrowers and Affiliates for the 12-month period immediately preceding the
period being measured.  Any net increase due to Borrowers or Affiliates or net
decrease due from Borrowers or Affiliates shall be added to the numerator in the
above ratio; and any net increase due from Borrowers or Affiliates or net
decrease due to Borrowers or Affiliates shall be subtracted from the numerator
in the above ratio.
 
Default.  An Event of Default or event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.
 
Development Line of Credit Loan.  As defined in Section 3.1 of this Agreement.
 
Development Line of Credit Note.  As defined in Section 3.1 of this Agreement.
 
Development Line Termination Date.  As defined in Section 3.1 of this Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
Distributions.  For the period in question, the aggregate of all amounts paid or
payable (without duplication) by any Borrower as dividends, distributions or
owner withdrawals and/or compensation, and includes any purchase, redemption or
other retirement of any ownership interests directly or indirectly through a
subsidiary or otherwise and includes return of capital to members.
 
EBITDA.  With respect to any specified period, earnings for the Borrowers from
the operations of the businesses on a consolidated basis before interest
expense, income taxes, depreciation and amortization determined in accordance
with GAAP, excluding gains or losses on the sale, disposition or abandonment of
assets and excluding all other non-recurring gains and losses.
 
Entity Guarantors.  Together, Diversified Restaurant Holdings, Inc., AMC Group,
Inc., AMC Wings, Inc., AMC Burgers, Inc., and Bagger Dave’s Franchising
Corporation.
 
Event of Default.  Any event listed in Section 12 hereof.
 
Fee Mortgages.  The Mortgage, Security Agreements and Financing Statements
recorded against the Fee Premises.
 
Fee Premises.  Collectively, the premises listed in the attached Schedule A and
identified as a “Fee Premises”.
 
Franchise Agreement.  Any franchise agreement in effect between any Borrower and
either Buffalo Wild Wings or Bagger Dave’s.
 
Franchise Documents.  All documents entered into by either Buffalo Wild Wings or
Bagger Dave’s and any Borrower or the owner/operator of the Restaurants in
connection with any lease, license, or franchise given by either Buffalo Wild
Wings or Bagger Dave’s for the operation of the Restaurants, as the same may be
amended or otherwise modified from time to time and including all renewals and
extensions thereof.
 
Funded Debt.  The sum of all current and long-term obligations (including all
current and long-term obligations with respect to capital leases) of any Person
as of any date as of such date.
 
Funding Date.  With respect to the Term Loan, the 25th day of September, 2012.
 
GAAP.  Generally accepted accounting principles consistently applied.
 
Ground Lease.  Any lease of a facility by a Borrower or an Affiliate which
includes the land on which the facility is located.
 
 
44

--------------------------------------------------------------------------------

 
 
Guaranties/Guaranty.  The unlimited guaranties executed by the Personal
Guarantor and the Entity Guarantors.  Each such guaranty shall be referred to as
a “Guaranty” and all together as the “Guaranties”.
 
Hedging Contracts.  Any and all rate swap transactions, foreign exchange
transactions, credit derivative transactions and commodity transactions,
including, but not limited to, basis swaps, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transaction, collar transactions, currency swap transactions, cross-currency
rate swap transactions, current options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.
 
Hedging Obligations.  With respect to Borrowers, all liabilities of the
Borrowers to the Lender under Hedging Contracts.
 
Incurrence Test.  The requirement contained in Section 7.1 (viii) of this
Agreement.
 
Indebtedness.  As applied to each Borrower, (i) all obligations for borrowed
money (excluding subordinated shareholder notes) or other extensions of credit,
whether or not secured, including all obligations representing the deferred
purchase price of property, other than accrued expenses and accounts payable on
open account arising in connection with the purchase of inventory on terms
customary in the trade, whether or not secured, (ii) all obligations evidenced
by bonds, the Notes, debentures or other similar instruments, (iii)  all
reimbursement obligations (contingent or otherwise) under any letter of credit,
(iv) all obligations secured by any mortgage, pledge, security interest or other
lien on property owned or acquired whether or not the obligations secured
thereby shall have been assumed, (v) the capitalized amount, as determined by
accountants, of all obligations as lessee under capital leases, (vi) all
guarantees and other contingent liabilities, and (vii) all obligations which are
immediately due and payable out of the proceeds of or production from property
now or hereafter owned or acquired.
 
Interest Payment Date.  The last Business Day of each LIBOR Interest Period or,
in the case of Prime Rate Loans the 2nd day of each calendar month.
 
IP Security Agreements.  The security agreements covering Copyrights and
Trademarks granted to the Lender as confirmed and amended.
 
 
45

--------------------------------------------------------------------------------

 
 
Joinder Agreement.  As defined in Section 7.1(vi) of this Agreement, a form of
which is attached hereto as Exhibit 7.1(vi).
 
Krygier APA.  The Asset Purchase Agreement dated July 13, 2012 by and among the
Krygier Entities, Al Krygier, AMC Wings, Inc. and Diversified Restaurant
Holdings, Inc.
 
Krygier Entities.  Such term as is “defined in” the Krygier APA.
 
LA Interest Payment Date.  Initially, October 2, 2012, thereafter the day of
each succeeding month which numerically corresponds to such date or, if a month
does not contain a day that numerically corresponds to such date, the LA
Interest Payment Date shall be the last day of such month.
 
LA Interest Period.  With respect to any LIBOR Advantage Loan, the period
commencing on (and including) the date hereof (the “Start Date”) and ending on
(but excluding) the date which numerically corresponds to such date one month
later, and thereafter, each one month period ending on the day of such month
that numerically corresponds to the Start Date.  If an LA Interest Period is to
end in a month for which there is no day which numerically corresponds to the
Start Date, the LA Interest Period will end on the last day of such
month.  Notwithstanding the date of commencement of any LA Interest Period,
interest shall only begin to accrue as of the date the initial LIBOR Advantage
Loan is made hereunder.
 
LA Margin means:
 
If the Lease Adjusted Leverage Ratio is greater than or equal to 5.50 to 1.00
 
3.7%
     
If the Lease Adjusted Leverage Ratio is greater than or equal to 5.00 to 1.00
but less than 5.50 to 1.00
 
3.4%
     
If the Lease Adjusted Leverage Ratio is greater than or equal to 4.50 to 1.00
but less than 5.00
 
3.10%
     
If the Lease Adjusted Leverage Ratio is greater than or equal to 4.00 to 1.00
but less than 4.50 to 1.00
 
2.75%
     
If the Lease Adjusted Leverage Ratio is less than 4.00 to 1.00
 
2.5%

 
Lease Adjusted Leverage Ratio.  As of any date means the ratio of (a) the sum of
(i) Funded Debt, adjusted for New Unit Development and (ii) Third Party Rent for
the twelve (12) month period ending on such date multiplied by eight (8),
divided by (b) the sum of (i) EBITDA, plus (ii) pre-opening costs, plus (iii)
Third Party Rent for the twelve (12) month period ending on such date.
 
 
46

--------------------------------------------------------------------------------

 
 
Leasehold Premises.  Collectively, the premises listed in the attached Schedule
A and identified as a “Leasehold Premises”.
 
Leasehold Mortgages.  The Leasehold Mortgages recorded against the Leasehold
Premises.
 
Leased Properties.  Collectively, the premises listed on the attached Schedule A
and identified as a “Leased Property”.
 
LIBOR Advantage Loan.  Any loan or advance for which the applicable rate of
interest is based upon the LIBOR Advantage Rate.
 
LIBOR Advantage Rate.  Relative to any LA Interest Period, the offered rate for
delivery in two London Banking Days of deposits of U.S. Dollars for a term
coextensive with the designated LA Interest Period which the British Bankers’
Association fixes as its LIBOR rate as of 11:00 a.m. London time on the day on
which such LA Interest Period commences.  If the first day of any LA Interest
Period is not a day which is both a (i) Business Day, and (ii) a London Banking
Day, the LIBOR Advantage Rate shall be determined by reference to the next
preceding day which is both a Business Day and a London Banking Day. Interest
accruing by reference to the LIBOR Advantage Rate shall be calculated for the
actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.  If for any reason the LIBOR Advantage Rate is unavailable and/or the
Lender is unable to determine the LIBOR Advantage Rate for any LA Interest
Period, the Lender may, at its discretion, either: (a) select a replacement
index based on the arithmetic mean of the quotations, if any, of the interbank
offered rate by first class banks in London or New York for deposits with
comparable maturities or (b)  accrue interest at a rate per annum equal to the
Lender’s Prime Rate as of the first day of any Interest Period for which the
LIBOR Advantage Rate is unavailable or cannot be determined.
 
LIBOR Breakage Fee.  As defined in Section 6.4 of this Agreement.
 
LIBOR Interest Period.  In the case of LIBOR Rate Loans:
 
(i)           Initially, the period beginning on (and including) the Funding
Date and ending on (but excluding) October 2, 2012 (the “Stub Period”);
 
(ii)          then, each period commencing on (and including) the last day of
the Stub Period and ending on (but excluding) the day which numerically
corresponds to such date one month thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month);
 
 
47

--------------------------------------------------------------------------------

 
 
(iii)         thereafter, each period commencing on the last day of the next
preceding LIBOR Interest Period applicable to such LIBOR Rate Loan and ending
one month thereafter;
 
(iv)          for the Development Line of Credit Loan, the period beginning on
(the next day following the Development Line Termination Date and ending on (but
excluding) the day which numerically corresponds to such date one month after
the Development Line Termination Date (or, if such month has no numerically
corresponding day, on the last Business Day of such month); and
 
(v)           thereafter, each period commencing on the last day of the next
preceding LIBOR Interest Period applicable to such LIBOR Rate Loan and ending
one month thereafter;
 
provided, however, that
 
(a)           if the Borrowers have or may incur Hedging Obligations with the
Lender in connection with the Loan, the LIBOR Interest Period shall be of the
same duration as the relevant period set under the applicable Hedging Contract;
 
(b)           if such LIBOR Interest Period would otherwise end on a day which
is not a Business Day, such LIBOR Interest Period shall end on the next
following Business Day unless such day falls in the next calendar month, in
which case such LIBOR Interest Period shall end on the first preceding Business
Day; and
 
(c)           no LIBOR Interest Period may end later than the termination of
this Agreement.
 
LIBOR Rate.  Relative to any LIBOR Interest Period for a LIBOR Rate Loan, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the LIBOR Rate Loan for a one month period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day which is two London Banking Days prior to the beginning of such Interest
Period.  If such day is not a London Banking Day, the LIBOR Rate shall be
determined on the next preceding day which is a London Banking day. If for any
reason the Lender cannot determine such offered rate by the British Bankers’
Association, the Lender may, in its discretion, select a replacement index based
on the arithmetic mean of the quotations, if any, of the interbank offered rate
by first class banks in London or New York for deposits in comparable amounts
and maturities.
 
LIBOR Rate Loan.  Any loan or advance made pursuant to this Agreement the rate
of interest applicable to which is based upon the LIBOR Rate.
 
 
48

--------------------------------------------------------------------------------

 
 
LIBOR Rate Margin means:
 
If the Lease Adjusted Leverage Ratio is greater than or equal to 5.50 to 1.00
 
3.7%
     
If the Lease Adjusted Leverage Ratio is greater than or equal to 5.00 to 1.00
but less than 5.50 to 1.00
 
3.4%
     
If the Lease Adjusted Leverage Ratio is greater than or equal to 4.50 to 1.00
but less than 5.00
 
3.10%
     
If the Lease Adjusted Leverage Ratio is greater than or equal to 4.00 to 1.00
but less than 4.50 to 1.00
 
2.75%
     
If the Lease Adjusted Leverage Ratio is less than 4.00 to 1.00
 
2.5%

 
LIBOR Reserve Percentage.  Relative to any day of any LIBOR Interest Period, the
maximum aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) under any regulations of the
Board of Governors of the Federal Reserve System (the “Board”) or other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable to assets or liabilities consisting of
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board,
having a term approximately equal or comparable to such Interest Period.
 
Lien.  Any mortgage, pledge, security interest, lien or other charge or
encumbrance on any of the property or assets of any of the Borrowers, now owned
or hereafter acquired.
 
Line Advances.  As defined in Section 3.1 of this Agreement.
 
Loans.  Collectively, the Term Loan (as such may be converted into the Term Out
Notes), the Development Line of Credit Loan, and the Revolving Line of Credit
Loan (each, individually, a “Loan”).
 
Loan Documents.  Collectively, this Agreement, the Notes, the Security
Agreement, the IP Security Agreements, the Mortgage Documents, the Hedging
Contracts and each and all documents executed and/or delivered to the Lender as
of this date and hereafter in connection with the Loans, all as may be modified,
amended, restated and/or substituted.
 
 
49

--------------------------------------------------------------------------------

 
 
London Banking Day.  A day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
Membership Purchase Agreement.  T. Michael Ansley, James D. Ansley and AMC
Wings, Inc. covering the sale of 100% of the membership interests of Ansley
Group, L.L.C.
 
Mortgage Documents.  Those certain Fee Mortgages and Leasehold Mortgages
covering the Fee Premises and the Leasehold Premises of even date herewith, and
all other documents executed in connection with the foregoing, given by a
Borrower to the Lender covering the Fee Premises and/or the Leasehold Premises,
as any and/or all may be amended, restated and/or substituted.
 
New Affiliate.  Any Affiliate of any of the Borrowers formed/established
hereafter which becomes the owner or operator of Buffalo Wild Wings Restaurant
or a Bagger Dave’s Legendary Burger Tavern Restaurant and as defined in Section
7.1(vi) of this Agreement.
 
New Unit Development.  With respect to a new unit (new Restaurant location open
for less than 12 months), an amount equal to the product of (a) 1.00 minus a
fraction, the numerator of which is the number of months such new unit has been
in operation and the denominator of which is 12, times (b) the amount of the
Funded Debt for such new unit.
 
Notes.  The Term Note, the Development Line of Credit Note, the Revolving Line
of Credit Note and the Term Out Notes (each, individually, a “Note”).
 
Obligation(s).  All loans, advances, indebtedness, notes, liabilities and other
extensions of credit and amounts, liquidated or unliquidated, owing by
Borrowers, or any of them, to the Lender at any time, each of every kind, nature
and description, whether arising under this Agreement or otherwise, direct or
indirect (that is, whether the same are due directly or indirectly to the Lender
as endorser or guarantor, or as obligor of obligations due to third persons
which have been endorsed or assigned to the Lender, or otherwise), primary or
secondary, absolute or contingent, due or to become due, now existing or
hereafter arising or acquired, including, but not limited to all obligations of
Borrowers, or any of them, under the Notes and under any guaranty executed by
the Borrowers, or any of them, in favor of the Lender for obligations of
another.  Obligation(s) shall also include any swap transaction or other
interest rate protection transaction, including Hedging Obligations involving
Lender and the Borrowers, or any of them, whether under the Hedging Contracts or
otherwise, and all obligations of the Borrowers, or any of them, under any
credit card line of credit or facility made available to the Borrowers and their
employees and agents by Lender and all interest and other charges due from the
Borrowers, or any of them, to the Lender and all costs and expenses referred to
in this Agreement.
 
 
50

--------------------------------------------------------------------------------

 
 
Person.  A corporation, an association, a partnership, business, an individual,
a joint venture, an organization, a government or political subdivision agency.
 
Personal Guarantor.  T. Michael Ansley.
 
Premises.  Each property constituting the Fee Premises and the Leasehold
Premises.
 
Prime Rate.  A rate per annum equal to the rate of interest announced by Lender
in Boston, Massachusetts from time to time as its “Prime Rate”.  Any change in
the Prime Rate shall be effective immediately from and after such change in the
Prime Rate.  Interest accruing by reference to the Prime Rate shall be
calculated on the basis of actual days elapsed and a 360-day year.  The
Borrowers acknowledge that the Lender may make loans to its customers above, at
or below the Prime Rate.
 
Prime Rate Loan.  Any loan made pursuant to this Agreement for the period(s)
when the rate of interest applicable to such loan is calculated by reference to
the Prime Rate.
 
Prime Rate Margin.  2.0% per annum.
 
Principal Repayment Amount.  Any principal payments made pursuant to the
schedule to be provided under Section 2.4 of this Agreement with respect to the
Term Loan, and the regularly scheduled reductions in the outstanding principal
of the Term Out Notes.
 
Restaurant.  Any Buffalo Wild Wings or Bagger Dave’s Restaurant operated by any
of the Borrowers or their Affiliates.
 
Revolver Advances.  As defined in Section 4.1 hereof.
 
Revolver Commitment Fee.  As defined in Section 4.5 hereof.
 
Revolving Line of Credit Loan.  As defined in Section ­4 hereof.
 
Revolving Line of Credit Note.  As defined in Section 4.1 hereof.
 
Revolving Line Termination Date.  As defined in Section 4.1 of this Agreement.
 
Security Agreements.  Those certain Security Agreements dated the date hereof
pursuant to which each Borrower has granted to the Lender a continuing security
interest in all of its personal property and fixtures to secure the Borrowers’
obligations to the Lender.
 
 
51

--------------------------------------------------------------------------------

 
 
Space Lease.  Any facility leased by a Borrower or an Affiliate which does not
include a lease of the land on which the facility is located.
 
Taxes.  As defined in Section 6.2 (d) of this Agreement
 
Term Loan.  As defined in Section 2.1 of this Agreement.
 
Term Loan Maturity Date.  September 25, 2017.
 
Term Note.  As defined in Section 2.1 of this Agreement.
 
Term/Revolver Loans.  As defined in Section 5.1(a) of this Agreement.
 
Term Out Note and Term Out Notes.  As defined in Section 3.5 hereof.
 
Term/Revolver Loan.  As defined in Section 5.1 hereof.
 
Third Party Rent.  All operating lease expense of any Person for any period paid
to third parties which are not Affiliates of such Person.
 
Up-Front Fee.  As defined in Section 6.7 hereof.
 
 
52

--------------------------------------------------------------------------------

 
 
WIRING INSTRUCTIONS
 
                                                                     
      authorizes RBS Citizens, National Association, to wire transfer advances
made under the Promissory Note dated September             , 2012 to the
following account:
 


 
Bank
Name:                                                                                                          
                                                                      
 
ABA/ROUTING
NUMBER:                                                                                                                                                     
 
Account
Number:                                                                                                                                                                      
 
Name on
Account:                                                                                                                                                                     
 
Reference:                                                                                                                                                                                   
 
Amount to be
Wired:                                                                                                                                                                 
 


 
FOR INTERNAL USE ONLY:
 
Shaw Customer Name:
 
Shaw Customer Number:
 
Callback Name:
 
Callback Number:
 
Date of Wire Transfer:
 
 
53

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 
Re:           Endorsement To Insurance Policy
Ladies and Gentlemen:
 
Please accept this letter as your authorization and direction to issue an
endorsement to our insurance policy naming RBS Citizens, National Association
(the "Lender") as additional insured and as lender’s loss payee under a standard
lenders loss payable clause, loss payee, and mortgagee, with loss, if any,
payable as their respective interest may appear.  The certificate must include
the following information:
 
Bank
Name:                                                                            
            RBS Citizens, N.A.,
ATIMA / ISAOA
 
RBS Citizens N.A., should be listed as LENDER’S LOSS PAYABLE.
 
Please also add to the policy the further provision that the insurance may not
be altered as to form or canceled or not renewed except with the written consent
of, or upon thirty (30) days prior written notice to the Lender.
 
Upon receipt of this letter, please forward to RBS Citizens, National
Association, 28 State Street, MS1450, Boston, Massachusetts 02109,
Attn.:                                                                             ,
the ACORD Form 27 "Evidence of Insurance" reflecting satisfaction of the above
requirements.
 


 
Sincerely,
 
 
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.1
 

$37,000,000.00 
Boston, Massachusetts
September 25, 2012

 
FOR VALUE RECEIVED, the undersigned, FLYER ENTERPRISES, INC., ANKER, INC., TMA
ENTERPRISES OF NOVI, INC., AMC GRAND BLANC, INC., AMC PETOSKEY, INC., AMC TROY,
INC., AMC FLINT, INC., AMC PORT HURON, INC., AMC CHESTERFIELD, INC., AMC
MARQUETTE, INC., MCA ENTERPRISES BRANDON, INC., AMC NORTH PORT, INC., AMC
RIVERVIEW, INC., BERKLEY BURGERS, INC., TROY BURGERS, INC., ANN ARBOR BURGERS,
INC., AMC TRAVERSE CITY, INC., BRIGHTON BURGERS, INC., CASCADE BURGERS REAL
ESTATE, INC., CASCADE BURGERS, INC., EAST LANSING BURGERS, INC., BEARCAT
ENTERPRISES, INC., SHELBY TOWNSHIP BURGERS, INC., AMC DETROIT, INC., BLOOMFIELD
BURGERS, INC., HOLLAND BURGERS, INC., GRANDVILLE BURGERS, INC., AMC LAKELAND,
INC., AMC SARASOTA, INC., AMC FT. MYERS, INC., AMC LARGO, INC., AMC CALUMET
CITY, INC., AMC HOMEWOOD, INC., AMC LANSING, INC., AMC LINCOLN PARK, INC., TMA
ENTERPRISES OF FERNDALE, LLC, ANSLEY GROUP, L.L.C., AMC WARREN, LLC, BUCKEYE
GROUP, LLC, BUCKEYE GROUP II, LLC, AMC CROWN POINT, INC., AMC HOBART, INC., AMC
SCHERERVILLE, INC., AMC VALPARAISO, INC., CHESTERFIELD TOWNSHIP BURGERS, INC.,
DETROIT BURGERS, INC., GRAND RAPIDS BURGERS, INC., AMC SAULT STE. MARIE, INC.,
AMC LAPEER, INC., INDY/MICHIGAN ROAD INC., AVON BURGERS, INC., WESTFIELD
BURGERS, INC., AMC YBOR, INC. having a mailing address at 27680 Franklin Road
Southfield, MI 48034 (each, a “Borrower” and collectively, the “Borrower”),
hereby jointly and severally promise to pay to the order of RBS CITIZENS,
National Association ("Lender") the principal sum of Thirty-Seven Million US
Dollars (US $37,000,000.00), which shall be payable to Lender as provided herein
and in the Credit Agreement dated as of the date hereof ("Credit Agreement"), by
and between Borrower and Lender.  All principal and accrued interest hereunder
unless earlier due and payable shall be due and payable in full on the Term Loan
Maturity Date.  All capitalized terms used in this Note shall, unless otherwise
defined herein, have the same meanings given to such terms in the Credit
Agreement.
 
Principal shall be payable in the amounts and at the times set forth in the
schedule attached as Exhibit 2.4 to the Credit Agreement.  Borrower shall pay
interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof at the rate or rates per annum and at the times provided in
the Credit Agreement. Upon the occurrence and during the continuation of an
Event of Default, Borrower shall pay interest on the unpaid principal balance
hereof at the rate or rates set forth in the Credit Agreement plus 5.0% per
annum. Such interest rate will accrue before and after any judgment has been
entered.
 
 
55

--------------------------------------------------------------------------------

 
 
Subject to the provisions of the Credit Agreement, payments of principal and
interest shall be made without setoff, counterclaim or other deduction of any
nature at the office of Lender located at 28 State Street, Boston, Massachusetts
02109, unless otherwise directed in writing by the holder hereof, in lawful
money of the United States of America in immediately available funds.
 
This Note is the Term Note referred to in, and is entitled to the benefits of,
the Loan Documents, including the representations, warranties, covenants,
conditions and Liens contained or granted therein. The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by and construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
56

--------------------------------------------------------------------------------

 
 
~ Signature page to $37,000,000 Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC,
Each a Michigan Limited Liability Company
 
By: AMC Wings, Inc., sole member of each of
the above listed entities
 
By:   /s/Jason T. Curtis                                         
        Jason T. Curtis, Secretary
 
 
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.  
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
each, an Illinois corporation
 
Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
 
By:  /s/Jason T. Curtis                                         
      Jason T. Curtis, Secretary
      of each of the above listed entities

 
 
57

--------------------------------------------------------------------------------

 
 
~ Signature page to $37,000,000 Note ~
 


STATE OF MICHIGAN
COUNTY OF OAKLAND                                                               


On this             day of September, 2012, before me, the undersigned notary
public, personally appeared Jason T. Curtis, as Secretary of AMC Wings, Inc.,
the sole member of each of TMA Enterprises of Ferndale, LLC, Ansley Group,
L.L.C., AMC Warren, LLC, Buckeye Group, LLC and Buckeye Group II, LLC, proved to
me through satisfactory evidence of identification, which was State of Michigan
driver’s license, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it as such Secretary,
voluntarily for its stated purpose.


 /s/ Kathleen Marie Howe                         
Print Name: Kathleen Marie Howe 
Notary Public,  Wayne County, MI
Acting in Oakland County
My commission expires:   5-22-2017
 
STATE OF MICHIGAN
COUNTY OF OAKLAND                                                               


On this            day of September, 2012, before me, the undersigned notary
public, personally appeared Jason T. Curtis, as Secretary of each of Flyer
Enterprises, Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc,
Inc., AMC Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc.,
AMC Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Troy Burgers,
Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers, Inc., Detroit
Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC
Lapeer, Inc., AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft. Myers, Inc., AMC
Ybor, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc., AMC Largo, Inc.,
Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville Burgers, Inc.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., and AMC
Valparaiso, Inc., proved to me through satisfactory evidence of identification,
which was State of Michigan driver’s license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it as such Secretary, voluntarily for its stated purpose.
 
 /s/ Kathleen Marie Howe                         
Print Name: Kathleen Marie Howe 
Notary Public,  Wayne  County, MI
Acting in  Oakland County
My commission expires:   5-22-2017
 
 
58

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.4
Term Loan $37,000,000
 
PRINCIPAL REPAYMENT SCHEDULE
 

 
Principal Payment Date
   
Principal Payment Amount
   
Commencing October 2, 2012 and continuing on the 2nd day of each succeeding
calendar month up to and including September 2, 2017.
   
$440,476.00
   
September 25, 2017 (Term Loan Maturity Date).
   
All principal and interest outstanding under the Term Loan on such Date.
                                                 

 
 
59

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.1
 
 

$10,000,000.00
Boston, Massachusetts
September 25, 2012

                                                                                                  
    
FOR VALUE RECEIVED, the undersigned, FLYER ENTERPRISES, INC., ANKER, INC., TMA
ENTERPRISES OF NOVI, INC., AMC GRAND BLANC, INC., AMC PETOSKEY, INC., AMC TROY,
INC., AMC FLINT, INC., AMC PORT HURON, INC., AMC CHESTERFIELD, INC., AMC
MARQUETTE, INC., MCA ENTERPRISES BRANDON, INC., AMC NORTH PORT, INC., AMC
RIVERVIEW, INC., BERKLEY BURGERS, INC., TROY BURGERS, INC., ANN ARBOR BURGERS,
INC., AMC TRAVERSE CITY, INC., BRIGHTON BURGERS, INC., CASCADE BURGERS REAL
ESTATE, INC., CASCADE BURGERS, INC., EAST LANSING BURGERS, INC., BEARCAT
ENTERPRISES, INC., SHELBY TOWNSHIP BURGERS, INC., AMC DETROIT, INC., BLOOMFIELD
BURGERS, INC., HOLLAND BURGERS, INC., GRANDVILLE BURGERS, INC., AMC LAKELAND,
INC., AMC SARASOTA, INC., AMC FT. MYERS, INC., AMC LARGO, INC., AMC CALUMET
CITY, INC., AMC HOMEWOOD, INC., AMC LANSING, INC., AMC LINCOLN PARK, INC., TMA
ENTERPRISES OF FERNDALE, LLC, ANSLEY GROUP, L.L.C., AMC WARREN, LLC, BUCKEYE
GROUP, LLC, BUCKEYE GROUP II, LLC, AMC CROWN POINT, INC., AMC HOBART, INC., AMC
SCHERERVILLE, INC., AMC VALPARAISO, INC., CHESTERFIELD TOWNSHIP BURGERS, INC.,
DETROIT BURGERS, INC., GRAND RAPIDS BURGERS, INC., AMC SAULT STE. MARIE, INC.,
AMC LAPEER, INC., INDY/MICHIGAN ROAD INC., AVON BURGERS, INC., WESTFIELD
BURGERS, INC., AMC YBOR, INC. having a mailing address at 27680 Franklin Road
Southfield, MI 48034 (each, a “Borrower” and collectively, the “Borrower”),
hereby jointly and severally promise to pay to the order of RBS CITIZENS,
National Association ("Lender"), the lesser of: (a) the principal sum of Ten
Million US Dollars (US $10,000,000.00), or (b) the aggregate unpaid principal
balance of all Line Advances made by Lender to Borrower pursuant to the Credit
Agreement dated as of the date hereof ("Credit Agreement"), by and between
Borrower and Lender. All principal and accrued interest hereunder unless earlier
due and payable shall be due and payable in full on the Development Line
Termination Date.  All capitalized terms used in this Note shall, unless
otherwise defined herein, have the same meanings given to such terms in the
Credit Agreement.


Borrower shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement.  Upon the occurrence and during the
continuation of an Event of Default, Borrower shall pay interest on the unpaid
principal balance hereof at the rate or rates set forth in the Credit Agreement
plus 5.0% per annum. Such interest rate will accrue before and after any
judgment has been entered.
 
 
60

--------------------------------------------------------------------------------

 
 
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing by the holder hereof,
in lawful money of the United States of America in immediately available funds.
 
This Note is the Development Line of Credit Note referred to in, and is entitled
to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 


 

 
 
[SIGNATURE PAGE FOLLOWS]
 
 
61

--------------------------------------------------------------------------------

 
 
~ Signature page to $10,000,000 Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC,
Each a Michigan Limited Liability Company
 
By: AMC Wings, Inc., sole member of each of
the above listed entities
 
By:   /s/Jason T. Curtis                                         
        Jason T. Curtis, Secretary
 
 
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.  
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
each, an Illinois corporation
 
Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
 
By: /s/Jason T. Curtis                                         
      Jason T. Curtis, Secretary
      of each of the above listed entities

 
 
62

--------------------------------------------------------------------------------

 
 
~ Signature page to $10,000,000 Note ~
 


STATE OF MICHIGAN
COUNTY OF OAKLAND                                                              


On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of AMC Wings, Inc., the sole
member of each of TMA Enterprises of Ferndale, LLC, Ansley Group, L.L.C., AMC
Warren, LLC, Buckeye Group, LLC and Buckeye Group II, LLC, proved to me through
satisfactory evidence of identification, which was State of Michigan driver’s
license, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it as such Secretary,
voluntarily for its stated purpose.
 
 /s/ Kathleen Marie Howe                         
Print Name: Kathleen Marie Howe 
Notary Public,  Wayne  County, MI
Acting in  Oakland County
My commission expires:   5-22-2017
 
STATE OF MICHIGAN
COUNTY OF OAKLAND                                                               


On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of each of Flyer Enterprises,
Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC
Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC
Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Troy Burgers,
Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers, Inc., Detroit
Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC
Lapeer, Inc., AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft. Myers, Inc., AMC
Ybor, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc., AMC Largo, Inc.,
Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville Burgers, Inc.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., and AMC
Valparaiso, Inc., proved to me through satisfactory evidence of identification,
which was State of Michigan driver’s license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it as such Secretary, voluntarily for its stated purpose.
 
 /s/ Kathleen Marie Howe                         
Print Name: Kathleen Marie Howe 
Notary Public,  Wayne  County, MI
Acting in  Oakland County
My commission expires:   5-22-2017
 
 
63

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.3


REQUEST FOR ADVANCE AND COMPLIANCE CERTIFICATE
RBS Citizens, NA
28 State Street
Boston, MA 02109


Re:
Request for an Advance in connection with that certain [Revolving Line of Credit
Loan] [Development Line of Credit Loan] pursuant to the Credit Agreement dated
September 25, 2012 (the "Agreement"), between the undersigned (jointly and
severally, the "Borrower'') and RBS Citizens, N.A., a national banking
association ("Lender"), as the same may be amended or restated from time to
time.



1 .
Borrower hereby requests a [Revolver Advance] [Line Advance] [circle one] under
the Agreement in the amount of                                  
and                                  /100 Dollars
($                                 ), and requests that the disbursement of
funds be deposited into Borrower's account #                                  in
accordance with the Draw Authorization and Distribution on file with Lender.



2.
Borrower acknowledges that the Advance by Lender is subject to satisfaction of
all conditions to the disbursement of funds and availability of Advances in the
Agreement.



3.           Borrower hereby represents, warrants and certifies to Lender as
follows:


 
(a)
All representations and warranties of Borrower in the Loan Documents are true
and correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the making of the requested Advance.



(b)           Borrower is in compliance in all material respects with all of its
obligations, duties and covenants under the Loan Documents, including but not
limited to the Financial Covenants set forth in Section 10 of the Agreement.


 
(c)
No event has occurred which, with the passage of time and/or the giving of
notice, would constitute an Event of Default under the Loan Documents.



 
(d)
All conditions to the disbursement of funds requested herein, as set forth in
Section 7 of the Agreement, have been fulfilled.



 
(e)
Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a material adverse effect on any of the Borrowers or the
Collateral.



 
(f)
Disbursement of the funds requested herein will not result in a violation of any
of Borrower's financial covenants in any of the Loan Documents.



4.
Borrower certifies that the statements made herein are, and the information in
any documents submitted herewith is, true and has duly caused this Request for
Advance and Compliance Certificate to be signed on its behalf by an authorized
officer.



5.
Capitalized terms used herein and not otherwise defined shall have the meaning
given to such term in the Agreement.







[SIGNATURE PAGE FOLLOWS]
 
 
64

--------------------------------------------------------------------------------

 


~ Signature page to Request for Advance ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC,
Each a Michigan Limited Liability Company
 
By: AMC Wings, Inc., sole member of each of
the above listed entities
 
 
By:   /s/Jason T. Curtis                                        
        Jason T. Curtis, Secretary
 
 
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.  
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
each, an Illinois corporation
 
Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
 
By: /s/Jason T. Curtis                                         
      Jason T. Curtis, Secretary
      of each of the above listed entities



 
65

--------------------------------------------------------------------------------

 
 
 Signature page to Request for Advance ~
 


STATE OF MICHIGAN
COUNTY OF                                                                


On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of AMC Wings, Inc., the sole
member of each of TMA Enterprises of Ferndale, LLC, Ansley Group, L.L.C., AMC
Warren, LLC, Buckeye Group, LLC and Buckeye Group II, LLC, proved to me through
satisfactory evidence of identification, which was State of Michigan driver’s
license, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it as such Secretary,
voluntarily for its stated purpose.
 
                                                                         
Print Name:
Notary Public,                           County, MI
Acting in                   County
My commission expires:                           

STATE OF MICHIGAN
COUNTY OF                                                                
 
On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of each of Flyer Enterprises,
Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC
Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC
Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Troy Burgers,
Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers, Inc., Detroit
Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC
Lapeer, Inc., AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft. Myers, Inc., AMC
Ybor, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc., AMC Largo, Inc.,
Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville Burgers, Inc.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., and AMC
Valparaiso, Inc., proved to me through satisfactory evidence of identification,
which was State of Michigan driver’s license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it as such Secretary, voluntarily for its stated purpose.
 
                                                                         
Print Name:
Notary Public,                           County, MI
Acting in                   County
My commission expires:                           

 
66

--------------------------------------------------------------------------------

 

EXHIBIT 4.1
 

$1,000,000.00  
Boston, Massachusetts
September 25, 2012

 
                                                                                                             
FOR VALUE RECEIVED, the undersigned, FLYER ENTERPRISES, INC., ANKER, INC., TMA
ENTERPRISES OF NOVI, INC., AMC GRAND BLANC, INC., AMC PETOSKEY, INC., AMC TROY,
INC., AMC FLINT, INC., AMC PORT HURON, INC., AMC CHESTERFIELD, INC., AMC
MARQUETTE, INC., MCA ENTERPRISES BRANDON, INC., AMC NORTH PORT, INC., AMC
RIVERVIEW, INC., BERKLEY BURGERS, INC., TROY BURGERS, INC., ANN ARBOR BURGERS,
INC., AMC TRAVERSE CITY, INC., BRIGHTON BURGERS, INC., CASCADE BURGERS REAL
ESTATE, INC., CASCADE BURGERS, INC., EAST LANSING BURGERS, INC., BEARCAT
ENTERPRISES, INC., SHELBY TOWNSHIP BURGERS, INC., AMC DETROIT, INC., BLOOMFIELD
BURGERS, INC., HOLLAND BURGERS, INC., GRANDVILLE BURGERS, INC., AMC LAKELAND,
INC., AMC SARASOTA, INC., AMC FT. MYERS, INC., AMC LARGO, INC., AMC CALUMET
CITY, INC., AMC HOMEWOOD, INC., AMC LANSING, INC., AMC LINCOLN PARK, INC., TMA
ENTERPRISES OF FERNDALE, LLC, ANSLEY GROUP, L.L.C., AMC WARREN, LLC, BUCKEYE
GROUP, LLC, BUCKEYE GROUP II, LLC, AMC CROWN POINT, INC., AMC HOBART, INC., AMC
SCHERERVILLE, INC., AMC VALPARAISO, INC., CHESTERFIELD TOWNSHIP BURGERS, INC.,
DETROIT BURGERS, INC., GRAND RAPIDS BURGERS, INC., AMC SAULT STE. MARIE, INC.,
AMC LAPEER, INC., INDY/MICHIGAN ROAD INC., AVON BURGERS, INC., WESTFIELD
BURGERS, INC., AMC YBOR, INC. having a mailing address at 27680 Franklin Road
Southfield, MI 48034 (each, a “Borrower” and collectively, the “Borrower”),
hereby jointly and severally promise to pay to the order of RBS CITIZENS,
National Association ("Lender"), the lesser of: (a) the principal sum of One
Million US Dollars (US $1,000,000.00), or (b) the aggregate unpaid principal
balance of all Revolver Advances made by Lender to Borrower pursuant to the
Credit Agreement dated as of the date hereof ("Credit Agreement"), by and
between Borrower and Lender. All principal and accrued interest hereunder unless
earlier due and payable shall be due and payable in full on the Revolving Line
Termination Date.  All capitalized terms used in this Note shall, unless
otherwise defined herein, have the same meanings given to such terms in the
Credit Agreement.


Borrower shall pay interest on the unpaid principal balance hereof from time to
time outstanding from the date hereof at the rate or rates per annum and at the
times provided in the Credit Agreement.  Upon the occurrence and during the
continuation of an Event of Default, Borrower shall pay interest on the unpaid
principal balance hereof at the rate or rates set forth in the Credit Agreement
plus 5.0% per annum. Such interest rate will accrue before and after any
judgment has been entered.
 
 
67

--------------------------------------------------------------------------------

 
 
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 28 State Street, Boston,
Massachusetts 02109, unless otherwise directed in writing by the holder hereof,
in lawful money of the United States of America in immediately available funds.
 
This Note is the Revolving Line of Credit Note referred to in, and is entitled
to the benefits of, the Loan Documents, including the representations,
warranties, covenants, conditions and Liens contained or granted therein. The
Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayment, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified.
 
Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.
 
This Note shall bind Borrower and its successors and permitted assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" shall be deemed to
apply to Borrower and Lender, respectively, and their respective successors and
assigns as permitted under the Credit Agreement.
 
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall, for all purposes
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
provisions.
 
IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this Note to be executed by its duly authorized officer with the
intention that it constitutes a sealed instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
68

--------------------------------------------------------------------------------

 
 
~ Signature page to $1,000,000 Note ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC,
Each a Michigan Limited Liability Company
 
By: AMC Wings, Inc., sole member of each of
the above listed entities
 
 
By:  /s/Jason T. Curtis                                         
        Jason T. Curtis, Secretary
 
 
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.  
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
each, an Illinois corporation
 
Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
 
By:  /s/Jason T. Curtis                                         
      Jason T. Curtis, Secretary
      of each of the above listed entities



 
69

--------------------------------------------------------------------------------

 
 
~ Signature page to $1,000,000 Note ~
 
 
STATE OF MICHIGAN
COUNTY OF                                                                
 
On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of AMC Wings, Inc., the sole
member of each of TMA Enterprises of Ferndale, LLC, Ansley Group, L.L.C., AMC
Warren, LLC, Buckeye Group, LLC and Buckeye Group II, LLC, proved to me through
satisfactory evidence of identification, which was State of Michigan driver’s
license, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it as such Secretary,
voluntarily for its stated purpose.
 
                                                                         
Print Name:
Notary Public,                           County, MI
Acting in                   County
My commission expires:                           

STATE OF MICHIGAN
COUNTY OF                                                                
 
On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of each of Flyer Enterprises,
Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC
Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC
Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Troy Burgers,
Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers, Inc., Detroit
Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC
Lapeer, Inc., AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft. Myers, Inc., AMC
Ybor, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc., AMC Largo, Inc.,
Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville Burgers, Inc.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., and AMC
Valparaiso, Inc., proved to me through satisfactory evidence of identification,
which was State of Michigan driver’s license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it as such Secretary, voluntarily for its stated purpose.
 
                                                                         
Print Name:
Notary Public,                           County, MI
Acting in                   County
My commission expires:                           
 
 
70

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.3


REQUEST FOR ADVANCE AND COMPLIANCE CERTIFICATE
RBS Citizens, NA
28 State Street
Boston, MA 02109


Re:
Request for an Advance in connection with that certain [Revolving Line of Credit
Loan] [Development Line of Credit Loan] pursuant to the Credit Agreement dated
September 25, 2012 (the "Agreement"), between the undersigned (jointly and
severally, the "Borrower'') and RBS Citizens, N.A., a national banking
association ("Lender"), as the same may be amended or restated from time to
time.



1 .
Borrower hereby requests a [Revolver Advance] [Line Advance] [circle one] under
the Agreement in the amount of ______________ and _________/100 Dollars
($_________), and requests that the disbursement of funds be deposited into
Borrower's account #___________________ in accordance with the Draw
Authorization and Distribution on file with Lender.



2.
Borrower acknowledges that the Advance by Lender is subject to satisfaction of
all conditions to the disbursement of funds and availability of Advances in the
Agreement.



3. 
Borrower hereby represents, warrants and certifies to Lender as follows:



 
(a)
All representations and warranties of Borrower in the Loan Documents are true
and correct in all material respects as of the date hereof and will be true and
correct in all material respects as of the making of the requested Advance.




 
(b) 
Borrower is in compliance in all material respects with all of itsobligations,
duties and covenants under the Loan Documents, including but not limited to the
Financial Covenants set forth in Section 10 of the Agreement.



 
(c)
No event has occurred which, with the passage of time and/or the giving of
notice, would constitute an Event of Default under the Loan Documents.



 
(d)
All conditions to the disbursement of funds requested herein, as set forth in
Section 7 of the Agreement, have been fulfilled.



 
(e)
Since the Closing Date, no event has occurred that has had or could reasonably
be expected to have a material adverse effect on any of the Borrowers or the
Collateral.



 
(f)
Disbursement of the funds requested herein will not result in a violation of any
of Borrower's financial covenants in any of the Loan Documents.



4.
Borrower certifies that the statements made herein are, and the information in
any documents submitted herewith is, true and has duly caused this Request for
Advance and Compliance Certificate to be signed on its behalf by an authorized
officer.



5.
Capitalized terms used herein and not otherwise defined shall have the meaning
given to such term in the Agreement.







[SIGNATURE PAGE FOLLOWS]
 
 
71

--------------------------------------------------------------------------------

 
 


~ Signature page to Request for Advance ~
 
Executed by each of the parties below as a document under seal as of the date
first written above:
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC,
Each a Michigan Limited Liability Company
 
By: AMC Wings, Inc., sole member of each of
the above listed entities
 
 
By:                                                                           
        Jason T. Curtis, Secretary
 
 
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.  
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
each, an Illinois corporation
 
Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
 
By:                                                                         
      Jason T. Curtis, Secretary
      of each of the above listed entities

 
 
72

--------------------------------------------------------------------------------

 
 
~ Signature page to Request for Advance ~
 
STATE OF MICHIGAN
COUNTY OF                                                                
                                         
On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of AMC Wings, Inc., the sole
member of each of TMA Enterprises of Ferndale, LLC, Ansley Group, L.L.C., AMC
Warren, LLC, Buckeye Group, LLC and Buckeye Group II, LLC, proved to me through
satisfactory evidence of identification, which was State of Michigan driver’s
license, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it as such Secretary,
voluntarily for its stated purpose.\

 
                                                                         
Print Name:
Notary Public,                           County, MI
Acting in                   County
My commission expires:                           

STATE OF MICHIGAN
COUNTY OF                                                                
 
On this ___ day of September, 2012, before me, the undersigned notary public,
personally appeared Jason T. Curtis, as Secretary of each of Flyer Enterprises,
Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand Blanc, Inc., AMC
Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port Huron, Inc., AMC
Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises Brandon, Inc., AMC
North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc., Troy Burgers,
Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton Burgers, Inc.,
Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East Lansing Burgers,
Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers, Inc., Detroit
Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie, Inc., AMC
Lapeer, Inc., AMC Lakeland, Inc., AMC Sarasota, Inc., AMC Ft. Myers, Inc., AMC
Ybor, Inc., Shelby Township Burgers, Inc., AMC Detroit, Inc., AMC Largo, Inc.,
Bloomfield Burgers, Inc., Holland Burgers, Inc., Grandville Burgers, Inc.,
Indy/Michigan Road Inc., Avon Burgers, Inc., Westfield Burgers, Inc., AMC
Calumet City, Inc., AMC Homewood, Inc., AMC Lansing, Inc., AMC Lincoln Park,
Inc., AMC Crown Point, Inc., AMC Hobart, Inc., AMC Schererville, Inc., and AMC
Valparaiso, Inc., proved to me through satisfactory evidence of identification,
which was State of Michigan driver’s license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it as such Secretary, voluntarily for its stated purpose.
 




                                                                         
Print Name:
Notary Public,                           County, MI
Acting in                   County
My commission expires:                           
 
 
73

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.1
 
RBS Citizens, National Association
28 State Street, 14th Floor
Boston, MA 02109
Telephone:                                                            
Fax:                                                                         


RE:         Name of Depository:                                    
                                                                       
Depository Address:                                                           
                                              
ABA Routing/Transit
#:                                                                          
Account
Name:                                                                          
Account
Number:                                                                       
 
Automated Clearing House (“ACH”) Authorization
 
The undersigned obligor hereby authorizes RBS Citizens, National Association, or
its affiliates and successors and assigns (“Lender”) to initiate debit entries
to the account indicated below, at the financial organization named below
(“Depository”) for regularly scheduled payments due to Lender under those
certain agreements by the undersigned obligor in favor of Lender (“Payment
Obligations”).  This Authorization is effective immediately from the date hereof
and will remain in full force and effect on each current and subsequently
established account until all Payment Obligations are paid in full or until
Lender has received written notification from the undersigned of its termination
in such time and manner as to afford Lender and the Depository a   reasonable
opportunity to act upon it.
 
OBLIGORS:
 
Flyer Enterprises, Inc., Anker, Inc., TMA Enterprises of Novi, Inc., AMC Grand
Blanc, Inc., AMC Petoskey, Inc., AMC Troy, Inc., AMC Flint, Inc., AMC Port
Huron, Inc., AMC Chesterfield, Inc., AMC Marquette, Inc., MCA Enterprises
Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., Berkley Burgers, Inc.,
Troy Burgers, Inc., Ann Arbor Burgers, Inc., AMC Traverse City, Inc., Brighton
Burgers, Inc., Cascade Burgers Real Estate, Inc., Cascade Burgers, Inc., East
Lansing Burgers, Inc., Bearcat Enterprises, Inc., Chesterfield Township Burgers,
Inc., Detroit Burgers, Inc., Grand Rapids Burgers, Inc., AMC Sault Ste. Marie,
Inc., AMC Lapeer, Inc., TMA Enterprises of Ferndale, LLC, AMC Warren, LLC,
Buckeye Group, LLC, Buckeye Group II, LLC, AMC Lakeland, Inc., AMC Sarasota,
Inc., AMC Ft. Myers, Inc., AMC Ybor, Inc., Shelby Township Burgers, Inc., AMC
Detroit, Inc., AMC Largo, Inc., Bloomfield Burgers, Inc., Holland Burgers, Inc.,
Grandville Burgers, Inc., Ansley Group, L.L.C., Indy/Michigan Road Inc., Avon
Burgers, Inc., Westfield Burgers, Inc., AMC Calumet City, Inc., AMC Homewood,
Inc., AMC Lansing, Inc., AMC Lincoln Park, Inc., AMC Crown Point, Inc., AMC
Hobart, Inc., AMC Schererville, Inc., and AMC Valparaiso, Inc.
 
 
74

--------------------------------------------------------------------------------

 
 
 

                Authorized Signature       Date                                
Authorized Signature (if two signatures required)       Date

 
 
75

--------------------------------------------------------------------------------

 
 
EXHIBIT 7.1(vi)

 
JOINDER AGREEMENT


THIS JOINDER AGREEMENT ("Agreement") is made effective as of _________ __, 20__,
by and among the borrowing entities identified on Exhibit A attached hereto
(jointly and severally, "Borrower"), and RBS Citizens,  N.A., a national banking
association (together with its successors and assigns, "Lender").  Capitalized
terms used but not defined in this Agreement shall have the meanings assigned to
such terms in the Credit Agreement and the Loan Documents identified in the
Credit Agreement, as each may be amended from time to time.


Reference is made to:
Credit  Agreement  (the  "Credit  Agreement")  dated  as  of September 25, 2012
as the same may be amended from time to time, by and among Borrower and Lender,
and the Loan Documents identified in such Credit
Agreement  ("Credit  Documents"),  including,  without  limitation,  the Term
Note in the original principal amount of $37,000,000, the Development Line of
Credit Note in the original principal amount of $10,000,000, the Revolving Line
of Credit Note in the original principal amount of $1,000,000, and the Term Out
Notes (each as defined in the Credit Agreement) as each of the same may be
amended from time to time.
 
Each of the loans or lines of credit identified in the Credit Documents are
herein individually or collectively referred to as the "Loan".
 
In connection with any Loan made pursuant to the Credit Documents, new borrowers
may be added to the borrowing group and such new borrowers need to be bound by
the terms of the Credit Documents.
 
The undersigned has had opportunity to review the Credit Documents and
understands the contents thereof.


NOW, THEREFORE, by executing this Joinder Agreement, the undersigned hereby
agrees to be bound by the terms of the Credit Documents as if it was an original
signatory  to  the  Credit Documents,
and  shall  be  deemed  to  be  a  Borrower  under the Credit Documents and a
Borrower under the Credit Agreement.  Not in limitation of the foregoing, the
undersigned hereby grants Lender, as secured party, a first priority security
interest in all Collateral owned or possessed by the undersigned.  The
undersigned agrees to take any and all necessary or advisable actions to perfect
the security interests granted under the Security Agreement and to protect the
Collateral.
 


[No further text on this page.]
 
 
76

--------------------------------------------------------------------------------

 


 
IN  WITNESS  WHEREOF,  the   undersigned  has  executed  this   Joinder
Agreement as of the date first above written.
 



 
(Company Name)
a (State) corporation
           
By:
        Name:       Its:  



 
 
 
Each  of the  undersigned guarantors (each, a "Guarantor'') under the Loan
hereby acknowledges and agrees to the addition of the above-identified entity as
a Borrower under the Credit Documents and a Borrower under the Credit Agreement
and further agrees to guaranty the obligations of such Borrower.
 
DIVERSIFIED RESTAURANT HOLDINGS, INC.,
a Nevada corporation
 
AMC GROUP, INC. AMC WINGS, INC. AMC BURGERS, INC.
BAGGER DAVE'S FRANCHISING CORPORATION
each, a Michigan
 



            By:          
Name:
         
Title:
 
   
 
 

 
 
77

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


Flyer Enterprises, Inc.
Anker, Inc.
TMA Enterprises of NOVI, Inc.
AMC Grand Blanc, Inc.
AMC Petoskey, Inc.
AMC Troy, Inc.
AMC Flint, Inc.
AMC Port Huron, Inc.
AMC Chesterfield, Inc.
AMC Marquette, Inc.
MCA Enterprises Brandon, Inc.
AMC North Port, Inc.
AMC Riverview, Inc.
Berkley Burgers, Inc.
Troy Burgers, Inc.
Ann Arbor Burgers, Inc.
AMC Traverse City, Inc.
Brighton Burgers, Inc.
Cascade Burgers Real Estate, Inc.
Cascade Burgers, Inc.
East Lansing Burgers, Inc.
Bearcat Enterprises, Inc.
Shelby Township Burgers, Inc.
AMC Detroit, Inc.
Bloomfield Burgers, Inc.
Holland Burgers, Inc.
Grandville Burgers, Inc.
Chesterfield Township Burgers, Inc.
Detroit Burgers, Inc.
Grand Rapids Burgers, Inc.
AMC Sault Ste. Marie, Inc.
AMC Lapeer, Inc.
each, a Michigan corporation
 
 
TMA Enterprises of Ferndale, LLC
Ansley Group, L.L.C.
AMC Warren, LLC
Buckeye Group, LLC
Buckeye Group II, LLC
each, a Michigan limited liability company
AMC Crown Point, Inc.
AMC Hobart, Inc.
AMC Schererville, Inc.
AMC Valparaiso, Inc.
Indy/Michigan Road Inc.
Avon Burgers, Inc.
Westfield Burgers, Inc.  
each, an Indiana corporation
AMC Lakeland, Inc.
AMC Sarasota, Inc.
AMC Ft. Myers, Inc.
AMC Largo, Inc.
AMC Ybor, Inc.
each, a Florida corporation
AMC Calumet City, Inc.
AMC Homewood, Inc.
AMC Lansing, Inc.
AMC Lincoln Park, Inc.
each, an Illinois corporation
 

 
 
78

--------------------------------------------------------------------------------

 
 
EXHIBIT 9.4
 
COVENANT COMPLIANCE CERTIFICATE
 
The undersigned, pursuant to the provisions of Section 9.4 of Credit Agreement
dated September 25, 2012 (the “Credit Agreement”) between the Borrowers and RBS
Citizens, N.A., do hereby certify as follows:
 
(a)           That the representations and warranties contained in Section 8 of
the Credit Agreement are true and accurate on and as of the date hereof as
though made on and as of such date (except to the extent such representations
and warranties relate to earlier date),
 
(b)           That the Borrowers have complied with all conditions and covenants
of the Credit Agreement and the other documents executed in connection
therewith, and
 
(c)           That no event has occurred and is continuing which would
constitute an Event of Default as specified in Section 12 of the Credit
Agreement or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.
 
(d)           That the calculations attached hereto are true and accurate as of
the date hereof.
 


 


 


 
(signature page to follow)
 
 
79

--------------------------------------------------------------------------------

 
 


DEFINITIONS
 
Debt Service Covenant:


Borrower shall cause to be maintained a Debt Service Coverage Ratio on a
consolidated basis to be less than 1.20 to 1.0, on the last day of each fiscal
quarter of the Borrowers, measured on the basis of the twelve (12) month period
immediately preceding the date of such computation, commencing with the fiscal
period ending on December 31, 2012.


Lease Adjusted Leverage Ratio Covenant (quarterly basis):


Borrower shall not cause the Lease Adjusted Leverage Ratio on a consolidated
basis to be greater than the Applicable Ratio, said ratio to be tested on a
quarterly basis for the trailing twelve (12) month period.  “Applicable Ratio”
shall mean 5.25:1.00 for calculations made on or before September 31, 2013:
4.75:1.00 for calculations made on or before September 30, 2014; 4.25 to 1.00
for calculations made on or before September 30, 2015; and 3.75:1.00 for
calculations made on December 31, 2015 and thereafter.



--------------------------------------------------------------------------------


CALCULATIONS


Debt Service Coverage Ratio


(a) EBITDA (on a consolidated basis, net of extraordinary gains and losses,
calculated on a trailing twelve (12) month period)
 
   
(b) PLUS:  Pre-opening costs
 
   
(c) LESS:  cash taxes
 
   
(d) LESS:  maintenance capital expenditures ($10,000 per store per year open
more than 12 months)
 
   
(e) LESS:  Distributions
 
   
(f)  LESS:  change in Borrower shareholder notes
 
   
(1) Subtotal (a) plus (b) minus (c) minus (d) minus (e) minus (f)
 
(A)
   
(B) Interest Expense and Principal Payments of Indebtedness
 

 
 
 
 
 
80

--------------------------------------------------------------------------------

 
 
Debt Service Coverage Ratio: (A) divided by (B)
 

 
Maximum Lease Adjusted Leverage Ratio


(1)  Total Funded Debt (as adjusted for New Unit Development)
 
   
(2)  Third Party Rent Expense for the twelve (12) month period ending on such
date multiplied by eight (8)
 
   
(A)  Subtotal (1) plus (2)
 
   
(B)  EBITDAR = EBITDA + Pre-opening costs and Third Party Rent Expense for the
twelve (12)    month period ending on such date
 
   
Maximum Lease Adjusted Leverage Ratio: (A) divided by (B)
 

 
 

Date:         ,     a                                  
 
 
By:
        Name:         Title:    

 
 
81

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
INDEBTEDNESS
 
Creditor
Date
Maximum Principal Amount
Current Principal Amount


 
 
82

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
LEASEHOLD PREMISES
 
1. 
1600 E. Summit Street, Crown Point, IN

2. 
17510 Halsted, Homewood, IL

3. 
1250 Torrence Avenue, Calumet City, IL

4. 
2464 N. Lincoln Avenue, Chicago, IL

5. 
1200 U.S. 41, Schererville, IN

6. 
212 East Lincoln Way, Valparaiso, IN

7. 
3720 Ridge Road, Lansing, IL

8. 
2515 Southlake Mall Drive, Hobart, IN



FEE PREMISES
 
1. 
15745 15 Mile Road, Clinton Township, MI

2.
2817 Kraft Avenue, S.E., Cascade Township, MI

 
ACQUISITION LOCATIONS
 
1. 
1600 E. Summit Street, Crown Point, IN

2. 
17510 Halsted, Homewood, IL

3. 
1250 Torrence Avenue, Calumet City, IL

4. 
2464 N. Lincoln Avenue, Chicago, IL

5. 
1200 U.S. 41, Schererville, IN

6. 
212 East Lincoln Way, Valparaiso, IN

7. 
3720 Ridge Road, Lansing, IL

8. 
2515 Southlake Mall Drive, Hobart, IN



LEASED PROPERTY
 
 

 
83